      Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 1 of 59 PageID #:364



                                   UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS


ELIZABETH AGUILERA, CRYSTAL
RUSSELL, TERESA DISALVO, EMMA
MENDOZA, and SHAUNTIQUEA FOSTON,
individually and on behalf of themselves and all
others similarly situated,
                                                            Case No. 1:18-cv-3550
                           Plaintiffs,
                                                            (JURY TRIAL DEMANDED)
                    v.

NuWave, LLC,

                           Defendant.


                         SECOND AMENDED CLASS ACTION COMPLAINT

            1.      Plaintiffs Elizabeth Aguilera, Crystal Russell, Teresa DiSalvo, Emma Mendoza, and

Shauntiquea Foston (“Plaintiffs”), on behalf of themselves and all others similarly situated, bring this

Class Action Complaint against Defendant NuWave, LLC (“NuWave” or “Defendant”) and in

support allege as follows:

                                         NATURE OF THIS ACTION

             2.      NuWave, LLC, founded in 1993, is a manufacturer and retailer of kitchen

    appliances. NuWave’s flagship product is the NuWave Oven, a countertop oven that uses a
    combination of infrared, conduction, and convection heat to cook food.1 NuWave claims that its

    ovens are unique because of their “high-quality plastic dome[s] … selected for their high

    durability.”2 By NuWave’s own estimation, “over 6 million NuWave Ovens have been sold” since

    the product first launched.3

             3.      NuWave markets and sells two of its four current NuWave Oven models, the



1
  See Features, NuWave, http://www.nuwaveoven.com/common/NW52T08/features.asp (last visited
Mar. 1, 2019).
2
   See Frequently Asked Questions, NuWave, http://www.nuwaveoven.com/b239/asp/faq.asp (last
visited Mar. 1, 2019).
3
  About Us, Nuwave, https://nuwavenow.com/AboutUs (last visited Mar. 1, 2019).

000001/01155618_1                                    1
                              SECOND AMENDED CLASS ACTION COMPLAINT
      Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 2 of 59 PageID #:365




    NuWave Oven Pro and the NuWave Oven Pro Plus (“Ovens”),4 with clear polycarbonate domes

    (“Standard Domes”) that are susceptible to cracking after minimal usage. NuWave also markets

    and sells two of its four current NuWave Oven models, the NuWave Oven Pro Plus and the

    NuWave Oven Elite (“Ovens”),5 with amber-colored polysulfone domes (“Power Domes”) that are

    also susceptible to cracking after minimal usage. Both the Standard Domes and Power Domes are

    collectively referred to as “Domes.”

             4.      Accordingly, NuWave sells products into the stream of commerce that do not

    perform as promised and suffer from a uniform defect.

             5.      Notably, this defect is the subject of hundreds of online complaints, many of which

    NuWave has publicly responded to.6 Yet, despite NuWave’s knowledge of the defect, it continues

    to falsely advertise the Ovens as being “high-quality,”7 “dishwasher safe,”8 and “durable [and]

    shatter resistant.”9

             6.      These marketing representations constitute express warranties, as does the

    following statement in the owner’s manual NuWave provides to each purchaser of the Ovens:



4
  See Current NuWave Models, NuWave,
http://www.nuwaveoven.com/common/NW52T08/features.asp (last visited Mar. 1, 2019).
5
  See Current NuWave Models, NuWave,
http://www.nuwaveoven.com/common/NW52T08/features.asp (last visited Mar. 1, 2019).
6
  See, e.g., NuWave Oven Reviews and Complaints, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nuwave-oven-nuwave-dome-review-from-orlando-florida-
20150617652076.html; https://nuwave-oven.pissedconsumer.com/nuwave-oven-dome-
20150914699410.html; https://nuwave-oven.pissedconsumer.com/nuwave-oven-nuwave-dome-
review-from-bellevue-washington-20150414621901.html; https://nuwave-
oven.pissedconsumer.com/nuwave-oven-nuwave-dome-review-from-port-lincoln-south-australia-
20150627656993.html; https://nuwave-oven.pissedconsumer.com/nuwave-dome-issues-and-
nuwave-wants-me-to-pay-65-dollars-for-a-new-improved-dome-20150612649201.html (all last
visited Mar. 1, 2019).
7
   See Frequently Asked Questions, NuWave, http://www.nuwaveoven.com/b239/asp/faq.asp (last
visited Mar. 1, 2019).
8
  Id.
9
  See NuWave Oven Product Pages, Bed Bath and Beyond,
https://www.bedbathandbeyond.com/store/product/nuwave-oven-pro-in-
black/1043094011?Keyword=nuwave oven pro; J.C. Penny,
https://www.jcpenney.com/p/nuwave-oven-pro-20631/pp5005430969?pTmplType=regular;
Walmart, https://www.walmart.com/ip/NuWave-20634-Oven-Pro-Plus-Red/338006618 (all last
visited Mar. 1, 2019).

000001/01155618_1                                     2
                              SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 3 of 59 PageID #:366



            The infrared cooking system including power head, dome, cooking rack, liner
            pan, base, and all electrical components are to be free from defects and [sic]
            workmanship under normal household use, when operated in accordance with the
            Manufacturer’s written instructions provided with each unit for one (1) year from
            date of purchase.10
             7.      By selling its Ovens with a known defect that causes them to crack in less than a

 year, NuWave violates these express warranties.

             8.      NuWave also fails to live up to its promises when the defect manifests itself.

 NuWave specifically warrants that it will provide replacement parts or repairs for its Ovens within

 the one-year warranty period:

            The NuWave Oven is covered for a full one (1) year under normal use. NuWave, LLC
            will provide the necessary parts and labor to repair or replace the NuWave Oven during
            this time.11
However, this offer is illusory. The Standard Dome is frequently out of stock, and even when it is in

stock, consumers must pay shipping and handling costs almost equivalent to the price of the

product in order to obtain one.

             9.      In fact, instead of providing consumers with free, non-defective replacements for

 their cracked and unusable Standard Domes, NuWave has a standard practice of manipulating

 consumers into paying to upgrade to NuWave’s newer, more expensive Power Dome, an amber-

 colored dome which is advertised as being “virtually indestructible.”12 NuWave specifically tells

 consumers who complain about the defective Standard Domes that they should pay extra to
 upgrade to the Power Dome in order to avoid future issues.13 Notably, despite the company’s

10
   NuWave Pro Plus Infrared Oven Manual & Complete Cookbook, QVC,
http://www.qvc.com/footers/cd/pdf/K45095_NuWavePro_Manual.pdf (last visited Mar. 1, 2019)
(emphasis added).
11
   NuWave Oven Terms and Conditions, NuWave,
https://www.nuwaveoven.com/resource/html/terms_condition.asp (last visited Mar. 1, 2019).
12
   The Power Dome currently retails for $48.90 on NuWave’s website, ($34.95 plus approximately
$13.95 shipping and handling). Some consumers have reported that the company has offered to send
them the new dome for a “warranty price” of $20.00 plus shipping and handling. In any event,
consumers should not have to pay anything to replace their domes because of a defect NuWave
promised it would remedy.
13
   See, e.g., NuWave Oven Consumer Complaint, Pissed Consumer https://nuwave-
oven.pissedconsumer.com/nuwave-oven-dome-20150914699410.html (last visited Mar. 1, 2019) (in
response to a consumer complaint regarding a cracked oven dome, Jessica C, a verified NuWave

000001/01155618_1                                      3
                              SECOND AMENDED CLASS ACTION COMPLAINT
    Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 4 of 59 PageID #:367




 claims that the Power Dome is “shatter-resistant” and “uses similar technology applied in the

 manufacturing of jumbo jet windshields and NASA spaceships,”14 it is also susceptible to the same

 or substantially similar cracking.15

             10.    Consumers who, despite NuWave’s unfair and deceptive tactics described above,

 are able to obtain a replacement Standard Dome or Power Dome find that it suffers from the same

 defect as the one they originally purchased. This is also true as to consumers who have Ovens

 originally equipped with Power Domes. Many consumers, including Plaintiffs Elizabeth Aguilera

 and Teresa DiSalvo have gone through the trouble of replacing their defective Domes multiple

 times, only to experience the same cracking each time.

            11.     Plaintiffs and consumers like them have all experienced the same defect—failure of

the Domes via cracking or shattering—after using the Ovens for a brief period. Despite numerous

consumer complaints, however, NuWave has not publicly acknowledged the defect or attempted to

fix it. Further, consumers cannot take advantage of NuWave’s one-year warranty as detailed herein.

            12.     NuWave continues to promote and market its faulty Ovens and continues to profit

handsomely from their sale, as well as from the sale of its Power Domes, which consumers are

urged to buy when their Standard Domes fail or they complain about the defect. NuWave’s conduct

is deceptive and harmful to consumers.

            13.     The Domes are a material feature of the Ovens. Without intact Domes, the Ovens
are essentially worthless. Not only are Ovens with cracked Domes incapable of properly retaining

heat, they are also not safe to use. Specifically, the cracked Domes may emit heat, steam, or hot oil

that can cause burns or other injuries. The cracked Domes also pose a fire hazard. Indeed, the first


representative writes: “Nuwave continues to strive to update and refine our products to be more
modern and efficient. That being said we do now offer our new Power Dome … The virtually-
indestructible Power Dome is built to withstand extreme temperatures … the Power Dome uses
similar technology applied in the manufacturing of jumbo jet windshields and NASA spaceships.”)
14
   Id.
15
   See, e.g., NuWave Oven Consumer Complaints and Reviews, Pissed Consumer https://nuwave-
oven.pissedconsumer.com/power-dome-20130330396828.html; https://nuwave-
oven.pissedconsumer.com/elite-model-w-super-dome-cracked-after-only-11-mos-despite-3-yr-
warranty-20140918536002.html (last visited Mar. 1, 2019).

000001/01155618_1                                   4
                             SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 5 of 59 PageID #:368




page of the NuWave Oven Pro Plus owner’s manual instructs consumers to “never operate this

appliance if it has … [been] damaged.”16

             14.    Reasonable consumers expect that the Ovens, which retail for up to $209.99 on

 NuWave’s website plus shipping and handling costs, will continue to be functional and safe after

 minimal use. And reasonable consumers, including Plaintiff, would not have purchased the Ovens,

 or would have paid less for them, had they known the ovens suffer from a defect that causes their

 domes to crack.

            15.     As a result of the defect in the Ovens, which is well-documented and known to

Defendant, Plaintiffs and the proposed class have suffered damages.

                                              THE PARTIES

            16.     Plaintiff Elizabeth Aguilera is and was at all relevant times a citizen of the State of

Florida, residing in the City of Cape Coral, Florida.

            17.     Plaintiff Crystal Russell is and was at all relevant times a citizen of West Virginia,

residing in the City of East Lyn, West Virginia.

            18.     Plaintiff Teresa DiSalvo is and was at all relevant times a citizen of Ohio, residing in

the City of Liberty Township, Ohio.

            19.     Plaintiff Emma Mendoza is and was at all relevant times a citizen of Texas, residing

in the City of La Porte, Texas.
            20.     Plaintiff Shauntiquea Foston is and was at all relevant times a citizen on Colorado,

residing in the City of Aurora, Colorado.

            21.     Defendant NuWave, LLC is an Illinois limited liability company with its

headquarters and principal place of business in Libertyville, Illinois. NuWave designs, manufactures,

and markets a range of kitchen appliances, including various models of the NuWave Oven, the

NuWave Precision Induction Cooktop, the NuWave Brio Digital Air Fryer, and the NuWave Nutri-

Pot Digital Pressure Cooker. NuWave sells its products globally through its website, as well as

16
  NuWave Pro Plus Infrared Oven Manual & Complete Cookbook, QVC,
http://www.qvc.com/footers/cd/pdf/K45095_NuWavePro_Manual.pdf (last visited Mar. 1, 2019).

000001/01155618_1                                      5
                              SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 6 of 59 PageID #:369




through various retailers, including Walmart, Macy’s, Kohl’s, Bed Bath and Beyond, Home Depot,

Sears, Best Buy, and Target.

                                    JURISDICTION AND VENUE

            22.     This Court has original jurisdiction over this civil action under 28 U.S.C. § 1332(d)

because this action is a class action filed under Rule 23 of the Federal Rules of Civil Procedure, the

amount in controversy exceeds $5,000,000, and there are members of the class who are citizens of a

different state than the Defendant NuWave. 17

            23.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because NuWave is

a resident of Libertyville, Illinois which is located in this District.

                                   CLASS ACTION ALLEGATIONS

            24.     Plaintiffs bring this action on behalf of themselves and the Nationwide class defined

as follows:

            All persons residing in the United States who purchased the NuWave Standard
            Dome and/or Power Dome and/or any NuWave Oven Model containing the
            Standard or Power Dome, including the NuWave Oven Pro, the NuWave Oven Pro
            Plus, and the NuWave Oven Elite, primarily for personal, family or household
            purposes, and not for resale (the “Nationwide Class”).

17
    With respect to determining the citizenship of limited liability companies and establishing the
diversity of the parties in cases brought under the Class Action Fairness Act, 28 U.S.C.A. § 1332(d)(10)
provides that “for purposes of this section . . . an unincorporated association shall be deemed to be a
citizen of the State where it has its principal place of business and the State under whose laws it is
organized.” Although the statute refers generally to “unincorporated associations,” most courts,
including the U.S. District Courts for the Southern and Central Districts of Illinois and a number of
Circuit Courts of Appeal have held that limited liability companies such as NuWave fall within that
definition. See, e.g., Havron v. AT & T, Inc., 2009 WL 5030760, at *2 (S.D. Ill. Dec. 16, 2009) (“The
provision of the CAFA dealing with the citizenship of unincorporated associations, such as LLCs, is
a legislative repeal, of course, of the familiar federal common-law rule that the citizenship of
an unincorporated association for diversity purposes is the citizenship of each of the association’s
members.”); Irwin v. Jimmy John's Franchise, LLC, 175 F. Supp. 3d 1064, 1068 (C.D. Ill. 2016) (citations
omitted) (“Noting that the defendants are LLCs, the court would normally require the citizenship of
the LLCs to be properly alleged . . . The inquiry would require a determination of the citizenship of
each member of the defendant LLCs. However, under CAFA, ‘an unincorporated association shall be
deemed to be a citizen of the State where it has its principal place of business and the State under
whose laws it is organized.’”) See also Ferrell v. Express Check Advance of SC LLC, 591 F.3d 698, 700-01
(4th Cir. 2010); Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008); Siloam Springs Hotel,
L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1237 n.1 (10th Cir. 2015); Johnson v. SmithKline Beecham Corp.,
724 F.3d 337 361 n.28 (3d Cir. 2013).


000001/01155618_1                                     6
                             SECOND AMENDED CLASS ACTION COMPLAINT
    Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 7 of 59 PageID #:370




            25.         In the alternative, Plaintiffs bring this action on behalf of themselves and the

members of subclasses (“Subclasses”) comprised of:

            All persons residing in the State of Florida who purchased the NuWave Standard
            Dome and/or Power Dome and/or any NuWave Oven Model containing the
            Standard or Power Dome, including the NuWave Oven Pro, the NuWave Oven Pro
            Plus, and the NuWave Oven Elite primarily for personal, family or household
            purposes, and not for resale (the “Florida Subclass”).

            All persons residing in the State of West Virginia who purchased the NuWave
            Standard Dome and/or Power Dome and/or any NuWave Oven Model containing
            the Standard or Power Dome, including the NuWave Oven Pro, the NuWave Oven
            Pro Plus, and the NuWave Oven Elite, primarily for personal, family or household
            purposes, and not for resale (the “West Virginia Subclass”).

            All persons residing in the State of Ohio who purchased the NuWave Standard
            Dome and/or Power Dome and/or any NuWave Oven Model containing the
            Standard or Power Dome, including the NuWave Oven Pro, the NuWave Oven Pro
            Plus, and the NuWave Oven Elite, primarily for personal, family or household
            purposes, and not for resale (the “Ohio Subclass”).

            All persons residing in the State of Texas who purchased the NuWave Standard
            Dome and/or Power Dome and/or any NuWave Oven Model containing the
            Standard or Power Dome, including the NuWave Oven Pro, the NuWave Oven Pro
            Plus, and the NuWave Oven Elite, primarily for personal, family or household
            purposes, and not for resale (the “Texas Subclass”).

            All persons residing in the State of Colorado who purchased the NuWave Standard
            Dome and/or Power Dome and/or any NuWave Oven Model containing the
            Standard or Power Dome, including the NuWave Oven Pro, the NuWave Oven Pro
            Plus, and the NuWave Oven Elite, primarily for personal, family or household
            purposes, and not for resale (the “Colorado Subclass”).
            26.         The questions here are ones of common or general interest such that there is a well-

defined community of interest among the class members. These questions predominate over

questions that may affect only individual class members because NuWave has acted on grounds

generally applicable to the class with respect to its Ovens, Standard Domes, and Power Domes (“the

Products”). Such common legal or factual questions include, but are not limited to:

                    a. Whether the Products are defective;

                    b. Whether the Products are defectively designed and/or manufactured;
                    c. Whether Defendant knew or reasonably should have known about the defects prior


000001/01155618_1                                         7
                                 SECOND AMENDED CLASS ACTION COMPLAINT
    Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 8 of 59 PageID #:371




                         to distributing the Products to Plaintiffs and the class and subclasses;

                    d. Whether Defendant concealed from and/or failed to disclose to Plaintiffs and the

                         class and subclasses the problems with the Products;

                    e. Whether Defendant knew or reasonably should have known about the defects after

                         distributing the Products to Plaintiffs and the class and subclasses;

                    f. Whether Defendant breached express warranties relating to the Products;

                    g. Whether Defendant breached implied warranties relating to the Products;

                    h. Whether Defendant was unjustly enriched by receiving moneys in exchange for

                         Products that were defective;

                    i.   Whether Defendant should be ordered to disgorge all or part of the ill-gotten profits

                         it received from the sale of the defective Products;

                    j.   Whether Plaintiffs and the class are entitled to damages, including compensatory,

                         exemplary, and statutory damages, and the amount of such damages;

                    k. Whether Defendant should be enjoined from selling and marketing its defective

                         Products; and

                    l.   Whether Defendant engaged in unfair, unconscionable, or deceptive trade practices

                         by selling and/or marketing the defective Products.

            27.          Members of the Nationwide Class and Subclasses are so numerous that joinder is
impracticable. While the exact number of class members is unknown to Plaintiff, it is believed that

each comprises thousands of members geographically disbursed throughout the United States.

            28.          It is impracticable to bring class members’ individual claims before the Court. Class

treatment permits a large number of similarly situated persons or entities to prosecute their common

claims in a single forum simultaneously, efficiently, and without the unnecessary duplication of

evidence, effort, expense, or the possibility of inconsistent or contradictory judgments that

numerous individual actions would engender. The benefits of the class mechanism, including

providing injured persons or entities with a method for obtaining redress on claims that might not
be practicable to pursue individually, substantially outweigh any difficulties that may arise in the

000001/01155618_1                                           8
                                   SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 9 of 59 PageID #:372




management of this class action.

            29.     Plaintiffs’ claims are typical of the members of the Nationwide Class and Subclasses,

as all members of the Classes and Subclasses are similarly affected by NuWave’s actionable conduct.

Plaintiffs and all members of the Nationwide Class and Subclasses purchased the NuWave Ovens,

Standard Domes and Power Domes when they contained a common defect that makes them

worthless. In addition, NuWave’s conduct that gave rise to the claims of Plaintiffs and members of

the class (i.e. delivering defective NuWave Ovens, Standard Domes, and Power Domes making false

claims with respect to the Ovens and Domes, and breaching warranties respecting the Ovens and

Domes) is the same for all members of the Classes and Subclasses.

            30.     Plaintiffs will fairly and adequately protect the interests of the members of the

Nationwide Class and Subclasses because they have no interests antagonistic to, or in conflict with,

the consumers that they seek to represent. Furthermore, Plaintiffs have retained counsel experienced

and competent in the prosecution of complex class action litigation.

            31.     Plaintiffs know of no difficulty to be encountered in this action that would preclude

its maintenance as a class action.

            32.     Defendant has acted or refused to act on grounds generally applicable to the

Nationwide Class and Subclasses, thereby making final injunctive relief or corresponding declaratory

relief with respect to the Nationwide Class as a whole appropriate.
                                       FACTUAL BACKGROUND

             A.     NuWave’s Deceptive and Misleading Marketing of its Ovens and Domes
            33.      NuWave first introduced its line of signature countertop ovens in 2002.18 Since

then, the company has spent millions of dollars on marketing the ovens, including through a series

of infomercials which “have dominated the media for over 15 years.”19 In these infomercials,

NuWave boasts that its ovens are “the number one infrared cooking device[s] in the world,” and

18
   NuWave Oven: 20 Years of Continuous Innovation and Growing, NuWave,
https://nuwavenow.com/Timeline?ref_version=DIRECT (last visited Mar. 1, 2019).
19
   NuWave Oven Infomercial Archive, Nuwave,
https://nuwavenow.com/Infomercial?ref_version=DIRECT (last visited Mar. 1, 2019).

000001/01155618_1                                      9
                              SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 10 of 59 PageID #:373




claims that they are able to cook food “up to 50% faster than a conventional oven, while using up to

85% less energy.” NuWave’s aggressive marketing campaign has been enormously effective. The

company claims that “over 6 million NuWave Ovens have been sold since its launch.”20

            34.     NuWave specifically states in its infomercials that the Ovens are “safe for the

consumer,”21 and claims on its website that the Standard Domes on the Ovens are “high-quality,” 22

“dishwasher safe,”23 and “selected for their high durability.”24 In fact, several versions of the boxes

for the Pro Model Ovens have referred to the Standard Domes as “lightweight [and] durable,” and

made of “highly durable polycarbonate,” as shown below.25




20
   About Us, Nuwave, https://nuwavenow.com/AboutUs (last visited Mar. 1, 2019).
21
   See NuWave Oven Informercial, YouTube, https://www.youtube.com/watch?v=nSPduK_iMhU at
4:00 (last visited Mar. 1, 2019).
22
   Frequently Asked Questions, NuWave, http://www.nuwaveoven.com/b239/asp/faq.asp (last visited
Mar. 1, 2019).
23
   Id.
24
   Id.
25
   Arrows inserted


000001/01155618_1                                    10
                             SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 11 of 59 PageID #:374




            35.     Furthermore, several retailers that sell the Ovens, including Bed Bath and Beyond,

J.C. Penny, and Walmart, relying on information supplied and approved by NuWave, currently

advertise them as having “[d]urable, shatter resistant polycarbonate dome[s].”26

            36.     Nuwave also advertises its Power Dome by stating that “[t]he virtually-

indestructible Power Dome is built to withstand the extreme temperatures of the NuWave Oven

Pro Plus. It's tinted to aid in heat retention and delivers superior impact resistance while remaining

dishwasher-safe.”27

            37.     However, a virtually unending stream of consumer complaints contradict NuWave’s
representations about the quality and durability of its Ovens:

            I was cooking something on my nuwave and the dome cracked … I payed [sic] to

26
   See NuWave Oven Product Pages, Bed Bath and Beyond,
https://www.bedbathandbeyond.com/store/product/nuwave-oven-pro-in-
black/1043094011?Keyword=nuwave oven pro; J.C. Penny,
https://www.jcpenney.com/p/nuwave-oven-pro-20631/pp5005430969?pTmplType=regular;
Walmart, https://www.walmart.com/ip/NuWave-20634-Oven-Pro-Plus-Red/338006618 (all last
visited Mar. 1, 2019).
27
   NuWave, Parts, https://www.nuwaveoven.com/parts/ (last visited February 28, 2019) (emphasis
added).


000001/01155618_1                                   11
                             SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 12 of 59 PageID #:375



            [sic] much MONEY for this to happen. They said it was durable.28

            Dome cracked in several places … the add [sic] said it was indestructible! Now,
            I find out, this is typical!29

            … the plastic dome always ends up cracking also the commercial states it is
            dishwasher safe.30

            Cracked. Said was durable. Misrepresented. I shouldn’ [sic] pay for defected [sic]
            product31

            Nuwave advertises the dome is durable. Misrepresented.32

            I had my unit 6 months then the dome melted and cracked.33

            My dome cracked … I have taken very good care of it, hand wash only, and it sits on
            the counter so it’s not moved to and from places.34
            38.     Many consumers have reported that they have gone through multiple domes only to

experience the exact same defect every time—after minimal use, the Dome cracks:

            Since I have purchased my nuwave oven I had to buy the plastic dome 4 times
            because it keeps cracking.35


28
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/4/RT-P.html (last visited Mar. 1, 2019).
29
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/dome-cracked-in-several-places-201712231154747.html (last visited Mar.
1, 2019).
30
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/the-nuwave-oven-is-amazing-however-201706051056749.html (last
visited Mar. 1, 2019).
31
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nuwave-oven-oven-food-dome-review-201702201010995.html (last
visited Mar. 1, 2019).
32
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nuwave-oven-oven-food-dome-review-201702191010920.html (last
visited Mar. 1, 2019).
33
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/faulty-dome-201803231217172.html (last visited Mar. 1, 2019).
34
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/dome-cracked-and-warped-201801161170327.html (last visited Mar. 1,
2019).
35
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/sick-and-tired-of-have-to-spend-money-each-time-my-nuwave-plastic-
dome-cracks-201704111032919.html (last visited Mar. 1, 2019).

000001/01155618_1                                   12
                             SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 13 of 59 PageID #:376



            While in use at normal use the dome cracked and the crack continued to grow. This
            is the second dome to crack. I will not purchase another Nu-Wave Oven.36

            I have 3 nu waves and love the oven, but the domes keep cracking. I bought 2
            ovens last year at the same time and the first dome broke within a couple months.
            And a few months later the 2nd one broke.37

            Not only did the orginal [sic] dome crack after 9 months but I then purchased
            another one at full price. Now my second dome has broken in a little less then
            [sic] a year.38

            Got one for my daughter and she is having the same issues with hers. So that makes
            2 NuWave ovens that are not living up to expectations.39

            I have had two of these Nuwave products & both times the dome has cracked …
            with all the reviews about the same problem occurring why doesn’t Nuwave look
            into this and fix it.40

            I have owned 2 and plastic domes cracked to pieces will not hold up to heat after
            10 uses pure junk will never buy again.41

            I have bought three of these things and the domes continue to crack … I feel
            the company should recall and replace all the domes that have cracked for no
            reason.42
            39.     Many of the online complaints are accompanied by pictures that show cracking that

ranges from bad to catastrophic for both the Standard and Power Domes:43

36
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nuwave-oven-oven-review-201704041029941.html (last visited Mar. 1,
2019).
37
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/dome-is-no-good-201802151190771.html (last visited Mar. 1, 2019).
38
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/defective-dome-horrible-customer-service-201802221195203.html (last
visited Mar. 1, 2019).
39
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/clear-dome-cracks-and-continues-to-crack-20170112990129.html (last
visited Mar. 1, 2019).
40
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/cracked-dome-201802051183487.html (last visited Mar. 1, 2019).
41
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/defective-plastic-dome-201709251105791.html (last visited Mar. 1,
2019).
42
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/dome-keeps-breaking-201707291081099.html (last visited Mar. 1, 2019).
43
   The sources of these photographs, in order, are: https://nuwave-
oven.pissedconsumer.com/nuwave-oven-oven-food-dome-review-201702201010995.html;
https://nuwave-oven.pissedconsumer.com/clear-dome-cracks-and-continues-to-crack-

000001/01155618_1                                   13
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 14 of 59 PageID #:377




20170112990129.html; https://nuwave-oven.pissedconsumer.com/nuwave-oven-oven-review-
from-stevensville-maryland-20160222795606.html; https://nuwave-
oven.pissedconsumer.com/14/RT-P.html; https://nuwave-oven.pissedconsumer.com/the-dome-is-
cracked-in-several-places-201711291139084.html; https://nuwave-
oven.pissedconsumer.com/nuwave-oven-dome-review-from-colleyville-texas-20160524853728.html;
https://nuwave-oven.pissedconsumer.com/broken-dome-multiple-times-201710021109133.html;
https://nuwave-oven.pissedconsumer.com/warrenty-up-grade-scam-20150808679559.html (all last
visited February 28, 2019).



000001/01155618_1                           14
                       SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 15 of 59 PageID #:378




000001/01155618_1                        15
                      SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 16 of 59 PageID #:379




000001/01155618_1                        16
                      SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 17 of 59 PageID #:380




            40.     The problem is not only that NuWave sells defective products—and that NuWave

misleadingly and deceptively markets those products as “high quality,” “durable,” “safe,” “shatter

resistant” and “virtually indestructible” when they are demonstrably not—but also that NuWave

attempts to cover up the problem rather than acknowledging or fixing it. Many consumers have

complained that, when they have contacted NuWave customer service to try and get a replacement

dome, they have been kept in the dark or explicitly misled about the fact that the cracking is a

common, known defect associated with the Domes:

            They did not tell this was an ongoing problem and charged me to replace the
            dome PLUS postage and handling.44

            Called customer service representative was told no know [sic] defects had been


44
  NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/dome-cracked-and-also-wire-grilled-broke-20170117992443.html (last
visited Mar. 1, 2019).

000001/01155618_1                                  17
                             SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 18 of 59 PageID #:381



            reported.45
            41.     NuWave’s evasive conduct is even more troubling in light of the fact that it is

undeniably aware of the huge volume of complaints about the Domes’ cracking defect. In fact, a

verified representative of NuWave with the username “JessicaC” has responded hundreds of

complaints about the ovens, many of which pertain to cracked Domes, on

www.pissedconsumer.com, a popular consumer review website.46

            42.     Based on NuWave’s deceptive marketing of the Ovens, Plaintiffs and members of

the Nationwide Class and Subclasses reasonably believed that they were purchasing products which

are durable, made from high-quality materials, and free from defects, when in reality, the Ovens

suffer from a uniform defect that causes them to crack or shatter after minimal use.

            43.     Despite their awareness of the many consumer complaints regarding the cracking

defect, NuWave continues to represent to consumers that the Ovens are “safe for the consumer,”47

“high-quality,” 48 and “dishwasher safe,”49 and that the Domes on the Ovens are “selected for their

high durability,”50 “lightweight [and] durable,” and made of “highly durable” and “shatter resistant

polycarbonate,”51 or are “virtually indestructible.”52



45
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nuwave-oven-oven-review-20170116991673.html (last visited Mar. 1,
2019).
46
   In order to be designated a “verified company representative” on www.pissedconsumer.com, a
user must upload business verification documents such as an internet, phone, or electricity bill,
seller’s permit, business card, IRS issued FEIN assignment letter, or business license. See
https://www.pissedconsumer.com/business-solutions/signUpPlan.html?contract_type=free-plan.
47
   See NuWave Oven Informercial, YouTube, https://www.youtube.com/watch?v=nSPduK_iMhU at
4:00 (last visited Mar. 1, 2019).
48
   See Frequently Asked Questions, NuWave, http://www.nuwaveoven.com/b239/asp/faq.asp (last
visited Mar. 1, 2019).
49
   Id.
50
   Id.
51
   See See NuWave Oven Product Pages, Bed Bath and Beyond,
https://www.bedbathandbeyond.com/store/product/nuwave-oven-pro-in-
black/1043094011?Keyword=nuwave oven pro; J.C. Penny,
https://www.jcpenney.com/p/nuwave-oven-pro-20631/pp5005430969?pTmplType=regular;
Walmart, https://www.walmart.com/ip/NuWave-20634-Oven-Pro-Plus-Red/338006618 (all last
visited Mar. 1, 2019).
52
   NuWave, Parts, https://www.nuwaveoven.com/parts/ (last visited February 28, 2019).

000001/01155618_1                                    18
                             SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 19 of 59 PageID #:382




            44.     In this way, NuWave actively misleads consumers about the true nature the Ovens

and their Domes. Reasonable consumers would consider the existence of a cracking defect to be

important in determining whether or not to purchase the Ovens and Domes, given that the Ovens

cannot be used with damaged domes.

            45.     NuWave knows, or reasonably should know, that its representations are deceptive,

misleading, and unlawful, and intends that consumers rely on them.

            46.     As the direct and proximate result of NuWave’s false, deceptive and/or misleading

statements, Plaintiffs and members of the putative Nationwide Class and Subclasses have suffered

injury-in-fact and a loss of money or property through the out-of-pocket costs expended to

purchase the Ovens and Domes.

B.          NuWave’s Breaches of its Express Warranties
            i.      NuWave Breaches its Express Warranties Regarding the Quality, Durability,
                    and Workmanship of its Ovens and Domes
            47.     By making the representations described above—specifically, that the Ovens are

“safe for the consumer,”53 “high-quality,” 54 and “dishwasher safe,”55 and that the Domes on the

Ovens are “selected for their high durability,”56 “lightweight [and] durable,” and made of “highly

durable,” “shatter resistant polycarbonate”57 and that they are “virtually indestructible”58—NuWave

expressly warrants that the Ovens will remain intact and continue to be functional after a reasonable

period of use.


53
   See NuWave Oven Informercial, YouTube, https://www.youtube.com/watch?v=nSPduK_iMhU at
4:00 (last visited Mar. 1, 2019).
54
   See Frequently Asked Questions, NuWave, http://www.nuwaveoven.com/b239/asp/faq.asp (last
visited Mar. 1, 2019).
55
   Id.
56
   Id.
57
   See See NuWave Oven Product Pages, Bed Bath and Beyond,
https://www.bedbathandbeyond.com/store/product/nuwave-oven-pro-in-
black/1043094011?Keyword=nuwave oven pro; J.C. Penny,
https://www.jcpenney.com/p/nuwave-oven-pro-20631/pp5005430969?pTmplType=regular;
Walmart, https://www.walmart.com/ip/NuWave-20634-Oven-Pro-Plus-Red/338006618 (all last
visited Mar. 1, 2019).
58
   NuWave, Parts, https://www.nuwaveoven.com/parts/ (last visited February 28, 2019).

000001/01155618_1                                   19
                              SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 20 of 59 PageID #:383




            48.     In fact, the Domes fail due to a common defect which causes fatigue cracks. On

information and belief, these cracks in both the Standard and Power Domes are a result of a host of

issues including but not limited to the thermal cycling of the Ovens, the properties of the polymer

material used to construct the Domes, and the stresses in the Domes from the forming process.

            49.     Neither molded polycarbonate nor polysulfone are suitable for this application (the

materials of the Standard and Power Domes, respectively). For example, factors including the

residual stresses, temperature fluctuations, and the properties of both of these materials can cause

fatigue cracks to form, and the Domes crack and fail.

            50.     The NuWave Oven “Manual and Complete Cookbook”59 states that the oven’s

maximum temperature setting is 350°F.

            51.     The vast majority of the recipes contained in the “Manual and Complete Cookbook”

recommends setting the oven to “350°F.” 60

            52.     Given that the maximum continuous use temperature for polycarbonate is 240°F,

and for polysulfone is 285°F, the temperatures in the NuWave oven are too high—in fact, over

100°F too high for polycarbonate and over 60°F too high for polysulfone for either to be an

appropriate Dome material.

            53.     In addition to the express warranties contained in its marketing materials, NuWave

provides each purchaser of an Oven with an owner’s manual that contains a warranty stating that
the Ovens and their Domes are free from defects:

            The infrared cooking system including power head, dome, cooking rack, liner pan,
            base, and all electrical components are to be free from defects and [sic] workmanship
            under normal household use, when operated in accordance with the Manufacturer’s
            written instructions provided with each unit for one (1) year from date of purchase.61
            54.     Both NuWave’s marketing language and the written warranty contained in the

owner’s manual form the basis of the bargain for consumers.

59
      NuWave    Pro  Plus   Infrared Oven  Manual  &    Complete      Cookbook,     QVC,
http://www.qvc.com/footers/cd/pdf/K45095_NuWavePro_Manual.pdf (last visited Mar. 1, 2019).
60
      NuWave    Pro  Plus   Infrared Oven  Manual  &    Complete      Cookbook,     QVC,
http://www.qvc.com/footers/cd/pdf/K45095_NuWavePro_Manual.pdf (last visited Mar. 1, 2019).


000001/01155618_1                                    20
                              SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 21 of 59 PageID #:384




            55.         NuWave violates these express written warranties by selling its Ovens with a known

defect that causes them to crack in a short amount of time.

            ii.        NuWave Breaches its Express Warranty Regarding Consumers’ Right to
                       Obtain Replacement Parts
            56.         In addition to violating its express written warranties with respect to the quality and

workmanship of its products, NuWave also fails to honor its promise to replace or repair defective

parts within the one-year warranty period. The Ovens’ warranty states:

                    The NuWave Oven is covered for a full one (1) year under normal use.
                    NuWave, LLC will provide the necessary parts and labor to repair or replace the
                    NuWave Oven during this time.62
            57.         When consumers attempt to take advantage of this warranty, however, they find

that the Standard Dome is not in stock, or if it is, they must pay unreasonable shipping costs to

obtain it:

            My unit was 7 months old … despite still being under “warranty”, they would
            not replace it …[The customer service representative] first offered me the upgraded
            “power dome” for $20 plus $13.95 shipping. When I told them that was
            unreasonable, I was then told they would lower the shipping to $9.95, cost of dome
            is the same.63

            That dome cracked into 3 pieces. I called New Wave, and i was told that if i would
            only spend $50.00 more dollars, they would send a new one that has a 3 year
            warranty. Why would i want to spend an additional $50.00 for something that will
            not last more than 3 years, after paying over $100.00 for my oven?64

            New wave want to charge you to replace it … they claim to have one is stronger on
            newer models that last longer, still plastic. But that leave us still no good
            replacement for those that have the old models.65


62
   NuWave Oven Terms and Conditions, NuWave,
https://www.nuwaveoven.com/resource/html/terms_condition.asp (last visited Mar. 1, 2019).
63
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/defective-dome-horrible-customer-service-201802221195203.html (last
visited Mar. 1, 2019).
64
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nuwave-double-dipping-201707141074161.html (last visited Mar. 1,
2019).
65
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/dome-new-wave-oven-201709071097525.html (last visited Mar. 1, 2019).

000001/01155618_1                                         21
                                  SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 22 of 59 PageID #:385



            Original oven dome cracked, two long sweeping cracks … No replacements
            available. Like an unsuspecting consumer, I assumed fault was mine and purchased
            the new power pro plus.66

            Dome cracked and I purchased another clear one. That one also cracked after a year
            and the new amber colored dome to replace was all the was available.67

            I have now purchased 4 nu wave ovens. Every Dome cracks within the first couple
            of months in use … The company refuses to replace the plastic domes and
            what customers to buy new ones each time … The domes are never in stock
            from the 1st nuwave I purchased to the 4 one that is now broken.68

            I change 2 times my dome and payed [sic] for the shipping and still cracked in 1
            week. Now they are asking me to pay another $20 to send me a [sic] upgrade dome
            because they don’t have anymore the clear one. They are a scam don't buy it and
            don't trust them.69

            58.     In addition to confirming that NuWave makes it impossible or unreasonably costly

for consumers to obtain replacement Standard Domes, these complaints also reveal a troubling

pattern. Specifically, they demonstrate that when consumers complain about their cracked Standard

Domes, NuWave has a standard practice of failing and/or refusing to offer a replacement, and

instead pressuring them to pay to upgrade to NuWave’s newer, more expensive Power Dome.

            59.     On the consumer complaint website, www.pissedconsumer.com, almost all of

NuWave’s responses to consumer complaints about cracked domes contain the following language,

which urges consumers to upgrade to the Power Dome:

            Dear Nuwave Oven Customer,
            Thank you for your honest feedback. Nuwave sincerely apologizes for the issues you
            are having with your Nuwave dome … Nuwave continues to strive to update and
            refine our products to be more modern and efficient. That being said, we do now
            offer our new Power Dome … The virtually-indestructible Power Dome is built to

66
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nuwave-oven-oven-review-201703121020003.html (last visited Mar. 1,
2019).
67
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nuwave-oven-review-in-appliances-and-electronics-category-
201702251013773.html (last visited Mar. 1, 2019).
68
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nu-wave-dome-issues-20170126997904.html (last visited Mar. 1, 2019).
69
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/new-wave-oven-20170118993387.html (last visited Mar. 1, 2019).

000001/01155618_1                                   22
                             SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 23 of 59 PageID #:386



            withstand extreme temperatures. Made from polyphenylsulfone (PPSU), a material
            which delivers superior impact resistance while remaining BPA-free, the Power
            Dome uses similar technology applied in the manufacturing of jumbo jet windshields
            and NASA spaceships. In fact, the Power Dome is so strong, it’s backed by a 3-year
            warranty.70
This statement confirms what the consumer complaints make clear—that when consumers contact

NuWave to complain about the defective Standard Domes, the company tries to extract more

money from them by encouraging them to purchase the newer, more expensive, and supposedly

stronger Power Dome.

            60.     This “solution” is no solution at all. As one consumer succinctly put it, after

receiving the response above:

            when I called for remediation, your company offered to sell me another part
            … I think you are responsible for the poor choice of materials, poor construction,
            and therefore should upgrade the lid on any and all of the products out there in the
            field with similar problems. I see this as perhaps dodging the issue, and surely
            not a fair solution.71
                        THE EXPERIENCE OF THE NAMED PLAINTFFS

a. Plaintiff Elizabeth Aguilera:
            61.     Plaintiff Elizabeth Aguilera has purchased, owned, or used four different NuWave

Ovens, all of which came with Standard Domes, and all of which cracked after minimal use.

            62.     Ms. Aguilera purchased her first NuWave Oven from Target in or around October,

2016. She gave this oven to a friend as a wedding present. Approximately seven months later, the
friend informed Ms. Aguilera that the oven’s dome had cracked and that the oven was no longer

usable.

            63.     Also in 2016, Ms. Aguilera’s mother-in-law was gifted a NuWave Oven and brought

it to their shared home. Ms. Aguilera cooked with this oven regularly until it cracked several months

later.

70
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nu-wave-dome-issues-20170126997904.html (last visited Mar. 1, 2019).
71
   NuWave Oven Consumer Complaint, Pissed Consumer, https://nuwave-
oven.pissedconsumer.com/nuwave-sidesteps-responsibility-for-shabby-workmanship-design-but-
offers-to-sell-you-replacement-parts-to-remedy-the-problem-201801231174802.html (last visited
Mar. 1, 2019) (emphasis added).

000001/01155618_1                                    23
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 24 of 59 PageID #:387




            64.     Because the oven her mother-in-law had purchased oven was now unusable, Ms.

Aguilera purchased a whole new oven at Kohl’s in or around December, 2016. After approximately

six months of semi-regular use, this oven cracked in several places.

            65.     Shortly thereafter, Ms. Aguilera called NuWave’s customer service hotline. The

customer service representative she spoke to informed her that the “free” clear replacement

Standard Dome was out of stock, and that even when it was back in stock, she would have to pay a

significant amount in shipping and handling costs to have it sent to her.

            66.     The customer service representative told her that, as an alternative, she could

upgrade to the stronger Power Dome, but would have to pay a for the dome itself as well as

shipping and handling.

            67.     Ms. Aguilera determined that neither of these options were worth the cost,

especially when, at certain retailers, she could purchase a whole new oven for approximately

$100.00.

            68.     Ms. Aguilera did purchase a new oven, again at Kohl’s, in or around Spring 2017.

She has owned this oven for approximately one year, and it has also cracked.

            69.     Prior to her purchases, Ms. Aguilera saw advertisements for the NuWave Oven Pro

that claimed it was a high-quality, reliable product. She purchased the NuWave Oven in reliance

upon those promises—believing that the NuWave oven was, in fact, durable and built from high-
quality materials and would not prematurely fail. Ms. Aguilera suffered injury as a result of her

purchase of the Nuwave Ovens because she was deceived into purchasing them based on

Defendant’s representations.

            70.     At no time did Defendant provide Ms. Aguilera with any warnings concerning the

cracking defect associated with its Ovens. Had Plaintiff Aguilera known of the existence of the

defect, she would not have purchased the Ovens, or would have paid significantly less for them.

            71.     Additionally, had Plaintiff Aguilera known the NuWave Ovens were not “high

quality,” “durable,” “safe,” or “shatter resistant,” she would not have purchased them or would have
paid significantly less for them.

000001/01155618_1                                    24
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 25 of 59 PageID #:388




            72.     Plaintiff Aguilera would purchase NuWave Ovens and/or Domes in the future if

she could be assured they were not defective.

 b. Plaintiff Crystal Russell:

            73.     Plaintiff Crystal Russell purchased a NuWave Oven with a clear Standard Dome by

calling an informational commercial in or around January, 2017.

            74.     Despite the fact that Ms. Russell used the Oven infrequently, the dome cracked

within approximately six months, in or around July, 2017.

            75.     Shortly thereafter, Ms. Russell called the NuWave customer service hotline in order

to see if they could send her a replacement for her broken and unusable Dome.

            76.     She was told by the customer service representative that the company could send

her a replacement Standard Dome, but she would have to pay a significant amount in shipping and

handling fees.

            77.     On the same call, the customer service representative told Ms. Russell that the

company also sold a stronger, more durable dome called the Power Dome, and encouraged her to

pay extra to upgrade.

            78.     Plaintiff Russell declined to purchase a new Standard Dome or Oven, or to upgrade

to a Power Dome. She no longer trusted the company because she had believed her over was

covered by a one-year-warranty only to find out that, even though the product she had purchased
was defective, the company would not send her a free replacement.

            79.     At no time did Defendant provide Ms. Russell with any warnings concerning the

cracking defect associated with its Ovens. Had Ms. Russell known of the existence of the defect, she

would not have purchased the Oven, or would have paid significantly less for them.

            80.     Plaintiff Russell would purchase NuWave Ovens and/or Domes in the future if she

could be assured they were not defective.




000001/01155618_1                                   25
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 26 of 59 PageID #:389




 c. Plaintiff Teresa DiSalvo:

            81.     Plaintiff Teresa DiSalvo has been a NuWave Oven customer for over ten years, and

has had to replace the Domes of her Ovens at least three times during that period.

            82.     On October 20, 2017, Ms. DiSalvo purchased a NuWave Oven Elite, containing a

Power Dome, from Amazon.com for approximately $139.99.

            83.     Ms. DiSalvo had seen the Elite model Oven and corresponding Power Dome

advertised as being shatter-resistant and durable, and was willing to pay a significant amount for the

Oven partially because of these claims.

            84.     However, within two months, in or around late December, 2017, Ms. DiSalvo’s

Power Dome cracked in several places.

            85.     Ms. DiSalvo knew that the Oven was still under warranty at the time, so she called

NuWave’s customer service hotline.

            86.     The customer service representative asked Ms. DiSalvo to send her pictures of the

cracked dome, which she did on or about January 2, 2018. After the customer service representative

received these pictures, she arranged for a new Power Dome to be sent to Ms. DiSalvo.

            87.     However, this new Power Dome was not free. NuWave charged Ms. DiSalvo

$13.95 in shipping and handling fees.

            88.     Even worse, this new Power Dome also quickly developed serious cracks.
            89.     Ms. DiSalvo had arranged for the replacement Dome to be sent to her daughter’s

home, as she herself planned to be away in Florida for three months, from approximately January

2018 to March 2018. The Oven was not used during this period.

            90.     Upon her return, Plaintiff DiSalvo used the oven for only three weeks before she

began to notice cracks.

            91.     Prior to her purchases, Ms. DiSalvo saw advertisements for the NuWave Oven that

claimed it was a high-quality, shatter-resistant, and durable product. She purchased the NuWave

Oven in reliance upon those promises—believing that the NuWave oven was, in fact, durable and
built from high-quality materials and would not prematurely fail. Ms. DiSalvo suffered injury as a

000001/01155618_1                                   26
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 27 of 59 PageID #:390




result of her purchase of the Nuwave Ovens because she was deceived into purchasing them based

on Defendant’s representations.

            92.     At no time did Defendant provide Ms. DiSalvo with any warnings concerning the

cracking defect associated with its Ovens. Had Plaintiff Aguilera known of the existence of the

defect, she would not have purchased the Ovens, or would have paid significantly less for them.

            93.     Additionally, had Ms. DiSalvo known the NuWave Ovens were not durable or

shatter-resistant, she would not have purchased them or would have paid significantly less for them.

            94.     Plaintiff DiSalvo would purchase NuWave Ovens and/or Domes in the future if

she could be assured they were not defective.

 d. Plaintiff Emma Mendoza

            95.     Plaintiff Emma Mendoza purchased a NuWave Oven Pro containing a Power

Dome in or around April, 2016, directly from NuWave.

            96.     Ms. Mendoza purchased this Oven to replace another Oven she had purchased in

January 2014, whose Power Dome had cracked. This Oven was also purchased directly from

NuWave.

            97.     By February, 2018, the Power Dome on the replacement Oven Ms. Mendoza had

purchased had cracked noticeably.

            98.     In March, 2018, the cracks in the Dome allowed heat to escape and compromise the
cord used to plug it into the wall. This caused sparks to shoot out of the cord.

            99.     Luckily, Ms. Mendoza was able to quickly yank the exposed cord out of the outlet

before it could start a fire or injure anyone.

            100.    Shortly after this incident, and to the best of Ms. Mendoza’s recollection, within the

two-year Power Dome warranty period, she called NuWave’s customer service hotline and explained

what had happened.

            101.    The customer service representative Ms. Mendoza spoke to told her that her Oven

was not under any warranty and indicated that the cost of shipping a replacement Dome would
exceed the cost of simply buying a new Oven.

000001/01155618_1                                    27
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 28 of 59 PageID #:391




            102.    As a result, in April 2016, Ms. Mendoza purchased a new NuWave Oven in April

2016−this time with a clear dome, as she did not wish to pay a premium for a product that had

proven to be unreliable and prone to cracking.

            103.    At no time did Defendant provide Ms. Mendoza with any warnings concerning the

cracking defect associated with its Ovens. Had Ms. Mendoza known of the existence of the defect,

she would not have purchased the Ovens, or would have paid significantly less for them.

            104.    Additionally, had Ms. Mendoza known the NuWave Power Domes were not

durable or shatter-resistant, she would not have purchased them or would have paid significantly less

for them.

            105.    Plaintiff Mendoza would purchase NuWave Ovens and/or Domes in the future if

she could be assured they were not defective.

 e. Plaintiff Shauntiquea Foston

            106.    Plaintiff Shauntiquea Foston, who works as a Veterans Administration voucher

examiner, purchased a NuWave Oven containing a clear Standard Dome from a Veterans

Administration hospital store in or around December of 2017, because her family was due to visit

over the holidays and she wanted a device that would make cooking easier.

            107.    The hospital store has a special “As Seen on TV” section, which is where Ms.

Foston found the Oven.
            108.    After approximately six weeks of use, during which Ms. Foston only used the Oven

three times, it cracked.

            109.    Shortly thereafter, Ms. Foston contacted the store from which she had purchased

the Oven, but was told she would have to deal with NuWave customer service directly.

            110.    Ms. Foston did as the store suggested, and called the NuWave customer service

hotline. She told them that she had heard on the NuWave infomercial that the Oven was covered by

some kind of warranty.

            111.    The customer service representative told her she was mistaken and the Oven was
not under warranty.

000001/01155618_1                                  28
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 29 of 59 PageID #:392




            112.     The customer service representative also told Ms. Foston that she should purchase

a Power Dome, because it was stronger and made of higher quality materials.

            113.     Ms. Foston declined to do so, because she was disappointed in how quickly her first

Oven had become cracked and unusable and unsatisfied with how the company had handled her

complaint.

            114.     At no time did Defendant provide Ms. Foston with any warnings concerning the

cracking defect associated with its Ovens. Had Ms. Foston known of the existence of the defect, she

would not have purchased the Ovens, or would have paid significantly less for them.

            115.     Additionally, had Ms. Foston known the NuWave Power Domes were not durable

or shatter-resistant, she would not have purchased them or would have paid significantly less for

them.

            116.     Plaintiff Foston would purchase NuWave Ovens and/or Domes in the future if she

could be assured they were not defective.
                                     CAUSES OF ACTION
            A.      EXPRESS WARRANTY CLAIMS

                                             COUNT I
                    (Breach of Express Warranty—Magnuson Moss Warranty Act—
                        On Behalf of the Nationwide Class and All Subclasses)
            117.    Plaintiffs re-allege and incorporate each and every allegation set forth in paragraphs
one through one hundred sixteen above as if fully written herein.

            118.    NuWave Ovens are consumer products as defined in 15 U.S.C. § 2301(1).

            119.    Plaintiffs and class members are consumers as defined in 15 U.S.C. § 2301(3).

            120.    NuWave is a supplier and warrantor as defined in 15 U.S.C. §§ 2301(4) and (5).

            121.    NuWave provided Plaintiffs and class members with “written warranties” within the

meaning of 15 U.S.C. § 2301(6).

            122.    By advertising the Ovens as “high quality,” “durable,” “safe,” and “shatter resistant,”

and by providing consumers with owner’s manuals stating that “the infrared cooking system
including … dome … are to be free from defects and [sic] workmanship under normal household


000001/01155618_1                                     29
                              SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 30 of 59 PageID #:393




use,”72 NuWave expressly warranted to Plaintiffs and class members that the Ovens would continue

to work after a reasonable period of use.

            123.    Such statements became the basis of the bargain for Plaintiffs and other class

members because such statements are among the facts a reasonable consumer would consider

material in the purchase of high-end kitchen appliances.

            124.    NuWave breached these express warranties by delivering Ovens that do not function

as promised and fail to withstand normal use.

            125.     Additionally, NuWave breached its express warranty stating that it would replace or

repair, free of charge, any defective NuWave Oven. NuWave’s one-year warranty states:

            The NuWave Oven is covered for a full one (1) year under normal use. NuWave, LLC
            will provide the necessary parts and labor to repair or replace the NuWave Oven during
            this time.73
            126.     NuWave breached this express warranty by repeatedly failing to repair or replace

Plaintiffs’ defective Ovens and/or Standard or Power Domes with non-defective products. At no

time has NuWave offered a permanent or adequate repair or replacement of the defective Ovens.

            127.    At the time the Ovens were sold, NuWave knew of the defects they possessed and

offered an express warranty with no intention of honoring the warranty with respect to the known

defects.

            128.    Despite repeated demands by Plaintiffs and members of the Nationwide Class and
all Subclasses that NuWave repair or replace the defective Ovens, NuWave has refused to provide a

permanent fix. NuWave’s refusal to provide an adequate repair or replacement violates 15 U.S.C. §

2304.

            129.    NuWave was afforded a reasonable opportunity to cure its breach of the express

warranty but failed to do so.


72
   NuWave Pro Plus Infrared Oven Manual & Complete Cookbook, QVC,
http://www.qvc.com/footers/cd/pdf/K45095_NuWavePro_Manual.pdf (last visited Mar. 1, 2019).
73
   NuWave Oven Terms and Conditions, NuWave,
https://www.nuwaveoven.com/resource/html/terms_condition.asp (last visited Mar. 1, 2019).

000001/01155618_1                                      30
                              SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 31 of 59 PageID #:394




            130.     As a direct and proximate result of the foregoing breaches of express warranty,

Plaintiffs and the Nationwide Class and all Subclasses have been damaged in that they purchased

Ovens that could not perform as warranted; did not receive the benefit of the bargain of their

purchases including the promise of free replacement or repair; and did not receive a permanent or

adequate repair or replacement products under NuWave’s one-year warranty.

            131.     Plaintiffs and the Nationwide Class and all Subclasses seek all damages permitted by

law in an amount to be determined at trial.

                                            COUNT II
                    (Breach of Express Warranty—On Behalf of Nationwide Class)
            132.     Plaintiffs re-allege and incorporates each and every allegation set forth in paragraphs

one through one hundred sixteen above as if fully written herein.

            133.     By advertising the Ovens as “high quality,” “durable,” “safe,” and “shatter resistant,” and

by providing consumers with owner’s manuals stating that “the infrared cooking system including …

dome … are to be free from defects and [sic] workmanship under normal household use,”74 NuWave

expressly warranted to Plaintiffs and Nationwide class members that the Ovens would continue to work

after a reasonable period of use.

            134.     Such statements became the basis of the bargain for Plaintiffs and other Nationwide

class members because such statements are among the facts a reasonable consumer would consider
material in the purchase of high-end kitchen appliances.

            135.     NuWave breached these express warranties by delivering Ovens that do not function as

promised and fail to withstand normal use.

            136.     Additionally, NuWave breached its express warranty stating that it would replace or

repair, free of charge, any defective NuWave Oven. NuWave’s one-year warranty states:

            The NuWave Oven is covered for a full one (1) year under normal use. NuWave, LLC
            will provide the necessary parts and labor to repair or replace the NuWave Oven during


74
  NuWave Pro Plus Infrared Oven Manual & Complete Cookbook, QVC,
http://www.qvc.com/footers/cd/pdf/K45095_NuWavePro_Manual.pdf (last visited Mar. 1, 2019).

000001/01155618_1                                       31
                               SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 32 of 59 PageID #:395



            this time.75
            137.      NuWave breached this express warranty by repeatedly failing to repair or replace

Plaintiffs’ defective Ovens and/or Standard or Power Domes with non-defective products. At no time

has NuWave offered a permanent or adequate repair or replacement of the defective Ovens.

            138.      At the time the Ovens were sold, NuWave knew of the defects they possessed and

offered an express warranty with no intention of honoring said warranty with respect to the known

defects.

            139.      As a direct and proximate result of the foregoing breaches of express warranty,

Plaintiffs and the Nationwide Class have been damaged in that they purchased Ovens that could not

perform as warranted; did not receive the benefit of the bargain of their purchases including the

promise of free replacement or repair; and did not receive a permanent or adequate repair or

replacement products under NuWave’s one-year warranty.

            140.      Plaintiffs and the Nationwide Class seek all damages permitted by law in an amount

to be determined at trial.

                                                  COUNT III
                             (In the Alternative, Breach of Express Warranty on
                           Behalf of the Florida Subclass Under Fla. Stat. § 672.313)
            141.      Plaintiff Aguilera re-alleges and incorporate each and every allegation set forth in

paragraphs one through one hundred sixteen above as if fully written herein.
            142.      By advertising the Ovens as “high quality,” “durable,” “safe,” and “shatter resistant,” and

by providing consumers with owner’s manuals stating that “the infrared cooking system including …

dome … are to be free from defects and [sic] workmanship under normal household use,”76 NuWave

expressly warranted to Plaintiff Aguilera and Florida Subclass members that the Ovens would continue to

work after a reasonable period of use.

            143.      Such statements became the basis of the bargain for Plaintiff Aguilera and other Florida

75
   NuWave Oven Terms and Conditions, NuWave,
https://www.nuwaveoven.com/resource/html/terms_condition.asp (last visited Mar. 1, 2019).
76
   NuWave Pro Plus Infrared Oven Manual & Complete Cookbook, QVC,
http://www.qvc.com/footers/cd/pdf/K45095_NuWavePro_Manual.pdf (last visited Mar. 1, 2019).

000001/01155618_1                                        32
                                 SECOND AMENDED CLASS ACTION COMPLAINT
     Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 33 of 59 PageID #:396




Subclass members because such statements are among the facts a reasonable consumer would consider

material in the purchase of high-end kitchen appliances.

            144.     NuWave breached these express warranties by delivering Ovens that do not function as

promised and fail to withstand normal use.

            145.     Additionally, NuWave breached its express warranty stating that it would replace or

repair, free of charge, any defective NuWave Oven. NuWave’s one-year warranty states:

            The NuWave Oven is covered for a full one (1) year under normal use. NuWave, LLC
            will provide the necessary parts and labor to repair or replace the NuWave Oven during
            this time.77
NuWave breached this express warranty by repeatedly failing to repair or replace Plaintiff Aguilera’s

defective Ovens and/or Domes with non-defective products. At no time has NuWave offered a

permanent or adequate repair or replacement of the defective Ovens.

            146.     Plaintiff Aguilera and the Florida Subclass members relied on NuWave’s express

warranties regarding the characteristics and qualities of the Ovens.

            147.     As a result of the foregoing breaches of express warranty in violation of Fla. Stat. §

672.313, Plaintiff Aguilera and the Florida Subclass have been damaged in that they purchased

Ovens that could not perform as warranted; did not receive the benefit of the bargain of their

purchases including the promise of free replacement or repair; and did not receive a permanent or

adequate repair or replacement products under NuWave’s one-year warranty.
            148.     Plaintiff Aguilera and the Florida Subclass seek all damages permitted by law in an

amount to be determined at trial.

                                             COUNT IV
                           (In The Alternative, Breach of Express Warranty,
                    On Behalf Of The Ohio Subclass under Ohio Rev. Code § 1302.01)
            149.     Plaintiff DiSalvo re-alleges and incorporates each and every allegation set forth in

paragraphs one through one hundred sixteen above as if fully written herein.

77
  NuWave Oven Terms and Conditions, NuWave,
https://www.nuwaveoven.com/resource/html/terms_condition.asp (last visited Mar. 1, 2019).


000001/01155618_1                                      33
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 34 of 59 PageID #:397




            150.    Defendant NuWave is a “seller” within the meaning of Ohio Rev. Code §

1302.01(a)(4).

            151.    The Ovens are “goods” within the meaning of Ohio Rev. Code § 1302.01(a)(8).

            152.    Plaintiff DiSalvo and the members of the Ohio Subclass are “buyers” within the

meaning of Ohio. Rev. Code § 1302.01(a)(1).

            153.    By advertising the Ovens as “high quality,” “durable,” “safe,” and “shatter

resistant,” and by providing consumers with owner’s manuals stating that “the infrared cooking

system including … dome … are to be free from defects and [sic] workmanship under normal

household use,” NuWave expressly warranted to Plaintiff DiSalvo and Ohio Subclass members that

the Ovens would continue to work after a reasonable period of use.

            154.    Such statements became the basis of the bargain for Plaintiff DiSalvo and other

Ohio Subclass members because such statements are among the facts a reasonable consumer would

consider material in the purchase of high-end kitchen appliances.

            155.    NuWave breached these express warranties by delivering Ovens that do not

function as promised and fail to withstand normal use.

            156.    Additionally, NuWave breached its express warranty stating that it would replace or

repair, free of charge, any defective NuWave Oven. NuWave’s one-year warranty states:

            The NuWave Oven is covered for a full one (1) year under normal use. NuWave,
            LLC will provide the necessary parts and labor to repair or replace the NuWave
            Oven during this time.
            157.    NuWave breached this express warranty by repeatedly failing to repair or replace

Plaintiff DiSalvo’s defective Oven and/or Dome with non-defective products. At no time has

NuWave offered a permanent or adequate repair or replacement of the defective Ovens.

            158.    Plaintiff DiSalvo and the Ohio Subclass members relied on NuWave’s express

warranties regarding the characteristics and qualities of the Ovens.

            159.    As a result of the foregoing breaches of express warranty, Plaintiff DiSalvo and the
Ohio Subclass have been damaged in that they purchased Ovens that could not perform as



000001/01155618_1                                    34
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 35 of 59 PageID #:398




warranted; did not receive the benefit of the bargain of their purchases including the promise of free

replacement or repair; and did not receive a permanent or adequate repair or replacement products

under NuWave’s one-year warranty.

            160.     Plaintiff DiSalvo and the Ohio Subclass seek all damages permitted by law in an

amount to be determined at trial.

                                              COUNT V
                           (In The Alternative, Breach of Express Warranty,
                On Behalf Of The Texas Subclass under Tex. Bus. & Com. Code § 2.313)
            161.     Plaintiff Mendoza re-allege and incorporates each and every allegation set forth in

paragraphs one through one hundred sixteen above as if fully written herein.

            162.     Defendant NuWave is a “seller” within the meaning of Tex. Bus. & Com. Code §

2.103.

            163.     The Ovens are “goods” within the meaning of Tex. Bus. & Com. Code § 2.105.

            164.     Plaintiff Mendoza and the members of the Texas Subclass are “buyers” within the

meaning of Tex. Bus. & Com. Code § 2.103.

            165.     By advertising the Ovens as “high quality,” “durable,” “safe,” and “shatter

resistant,” and by providing consumers with owner’s manuals stating that “the infrared cooking

system including … dome … are to be free from defects and [sic] workmanship under normal

household use,” NuWave expressly warranted to Plaintiff Mendoza and Texas Subclass members
that the Ovens would continue to work after a reasonable period of use pursuant to Tex. Bus. &

Com. Code § 2.313.

            166.     Such statements became the basis of the bargain for Plaintiff Mendoza and other

Texas Subclass members because such statements are among the facts a reasonable consumer would

consider material in the purchase of high-end kitchen appliances.

            167.     NuWave breached these express warranties by delivering Ovens that do not

function as promised and fail to withstand normal use.
            168.     Additionally, NuWave breached its express warranty stating that it would replace or



000001/01155618_1                                     35
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 36 of 59 PageID #:399




repair, free of charge, any defective NuWave Oven. NuWave’s one-year warranty states:

            The NuWave Oven is covered for a full one (1) year under normal use. NuWave,
            LLC will provide the necessary parts and labor to repair or replace the NuWave
            Oven during this time.
            169.     NuWave breached this express warranty by repeatedly failing to repair or replace

Plaintiff Mendoza’s defective Ovens and/or Domes with non-defective products. At no time has

NuWave offered a permanent or adequate repair or replacement of the defective Ovens.

            170.     Plaintiff Mendoza and the Texas Subclass members relied on NuWave’s express

warranties regarding the characteristics and qualities of the Ovens.

            171.     Defendant has received sufficient and timely notice of the breaches of express

warranty alleged herein. Despite this notice and Defendant’s knowledge, Defendant refuses to honor

its express warranties, even though it knows of the inherent defect(s) in the Ovens.

            172.     As a result of the foregoing breaches of express warranty, Plaintiff Mendoza and the

Texas Subclass have been damaged in that they purchased Ovens that could not perform as

warranted; did not receive the benefit of the bargain of their purchases including the promise of free

replacement or repair; and did not receive a permanent or adequate repair or replacement products

under NuWave’s one-year warranty.

            173.     Plaintiff Mendoza and the Texas Subclass seek all damages permitted by law in an

amount to be determined at trial.

                                             COUNT VI
                           (In The Alternative, Breach of Express Warranty,
                On Behalf Of The West Virginia Subclass under W. Va. Code, § 46-2-313)
            174.     Plaintiff Russell re-alleges and incorporates each and every allegation set forth in

paragraphs one through one hundred sixteen above as if fully written herein.

            175.     Defendant NuWave is a “seller” within the meaning of W. Va. Code, § 46-2-103.

            176.     The Ovens are “goods” within the meaning of W. Va. Code, § 46-2-105.

            177.     Plaintiff Russell and the members of the West Virginia Subclass are “buyers” within
the meaning of W. Va. Code, § 46-2-103.



000001/01155618_1                                      36
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 37 of 59 PageID #:400




            178.    By advertising the Ovens as “high quality,” “durable,” “safe,” and “shatter

resistant,” and by providing consumers with owner’s manuals stating that “the infrared cooking

system including … dome … are to be free from defects and [sic] workmanship under normal

household use,” NuWave expressly warranted to Plaintiff Russell and West Virginia Subclass

members that the Ovens would continue to work after a reasonable period of use pursuant to W.

Va. Code, § 46-2-313.

            179.    Such statements became the basis of the bargain for Plaintiff Russell and other West

Virginia Subclass members because such statements are among the facts a reasonable consumer

would consider material in the purchase of high-end kitchen appliances.

            180.    NuWave breached these express warranties by delivering Ovens that do not

function as promised and fail to withstand normal use.

            181.    Additionally, NuWave breached its express warranty stating that it would replace or

repair, free of charge, any defective NuWave Oven. NuWave’s one-year warranty states:

            The NuWave Oven is covered for a full one (1) year under normal use. NuWave,
            LLC will provide the necessary parts and labor to repair or replace the NuWave
            Oven during this time.
            182.    NuWave breached this express warranty by repeatedly failing to repair or replace

Plaintiff Russell’ss defective Oven and/or Dome with non-defective products. At no time has

NuWave offered a permanent or adequate repair or replacement of the defective Ovens.
            183.    Plaintiff Russell and the West Virginia Subclass members relied on NuWave’s

express warranties regarding the characteristics and qualities of the Ovens.

            184.    Defendant has received sufficient and timely notice of the breaches of express

warranty alleged herein. Despite this notice and Defendant’s knowledge, Defendant refuses to honor

its express warranties, even though it knows of the inherent defect(s) in the Ovens.

            185.    As a result of the foregoing breaches of express warranty, Plaintiff Russell and the

West Virginia Subclass have been damaged in that they purchased Ovens that could not perform as
warranted; did not receive the benefit of the bargain of their purchases including the promise of free



000001/01155618_1                                    37
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 38 of 59 PageID #:401




replacement or repair; and did not receive a permanent or adequate repair or replacement products

under NuWave’s one-year warranty.

            186.    Plaintiff Russell and the West Virginia Subclass seek all damages permitted by law in

an amount to be determined at trial.

                                           COUNT VII
                         (In The Alternative, Breach of Express Warranty,
              On Behalf Of The Colorado Subclass under Colo. Rev. Stat. Ann. § 4-2-313)
            187.    Plaintiff Foston re-alleges and incorporates each and every allegation set forth in

paragraphs one through one hundred sixteen above as if fully written herein.

            188.    Defendant NuWave is a “seller” within the meaning of Colo. Rev. Stat. Ann. § 4-2-

103.

            189.    The Ovens are “goods” within the meaning of Colo. Rev. Stat. Ann. § 4-2-105.

            190.    Plaintiff Foston and the members of the Colorado Subclass are “buyers” within the

meaning of Colo. Rev. Stat. Ann. § 4-2-103.

            191.    By advertising the Ovens as “high quality,” “durable,” “safe,” and “shatter

resistant,” and by providing consumers with owner’s manuals stating that “the infrared cooking

system including … dome … are to be free from defects and [sic] workmanship under normal

household use,” NuWave expressly warranted to Plaintiff Foston and Colorado Subclass members

that the Ovens would continue to work after a reasonable period of use pursuant to Colo. Rev. Stat.
Ann. § 4-2-313.

            192.    Such statements became the basis of the bargain for Plaintiff Foston and other

Colorado Subclass members because such statements are among the facts a reasonable consumer

would consider material in the purchase of high-end kitchen appliances.

            193.    NuWave breached these express warranties by delivering Ovens that do not

function as promised and fail to withstand normal use.

            194.    Additionally, NuWave breached its express warranty stating that it would replace or
repair, free of charge, any defective NuWave Oven. NuWave’s one-year warranty states:



000001/01155618_1                                    38
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 39 of 59 PageID #:402



            The NuWave Oven is covered for a full one (1) year under normal use. NuWave,
            LLC will provide the necessary parts and labor to repair or replace the NuWave
            Oven during this time.
            195.    NuWave breached this express warranty by repeatedly failing to repair or replace

Plaintiff Foston’s’ defective Oven and/or Power Dome with non-defective products. At no time has

NuWave offered a permanent or adequate repair or replacement of the defective Ovens.

            196.    Plaintiff Foston and the Colorado Subclass relied on NuWave’s express warranties

regarding the characteristics and qualities of the Ovens.

            197.    Defendant has received sufficient and timely notice of the breaches of express

warranty alleged herein. Despite this notice and Defendant’s knowledge, Defendant refuses to honor

its express warranties, even though it knows of the inherent defect(s) in the Ovens.

            198.    As a result of the foregoing breaches of express warranty, Plaintiff Foston and the

Colorado Subclass have been damaged in that they purchased Ovens that could not perform as

warranted; did not receive the benefit of the bargain of their purchases including the promise of free

replacement or repair; and did not receive a permanent or adequate repair or replacement products

under NuWave’s one-year warranty.

            199.    Plaintiff Foston and the Colorado Subclass seek all damages permitted by law in an

amount to be determined at trial.

            B.      IMPLIED WARRANTY CLAIMS

                                              COUNT VIII
               (Violation of 15 U.S.C. § 2301 et seq.: The Magnuson-Moss Warranty Act—
               Implied Warranty—On Behalf of the Nationwide Class and All Subclasses)
            200.    Plaintiffs re-allege and incorporates each and every allegation set forth in paragraphs

one through one-hundred-sixteen above as if fully written herein.

            201.    Plaintiffs bring this claim on behalf of the Nationwide Class and the Subclasses.

            202.    NuWave Ovens are consumer products as defined in 15 U.S.C. § 2301.

            203.    Plaintiffs and members of the Nationwide Class and the Subclasses are “consumers”

within the meaning of 15 U.S.C. § 2301 because they are persons entitled under applicable state law
to enforce against the warrantor the obligations of its express and implied warranties.


000001/01155618_1                                    39
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 40 of 59 PageID #:403




            204.    NuWave is a “supplier” of the consumer products to consumers and a “warrantor”

within the meaning of 15 U.S.C. § 2301.

            205.    Section 2310(d)(1) of Chapter 15 of the United States Code provides a cause of

action for any consumer who is damaged by the failure of a warrantor to comply with a written or

implied warranty.

            206.    NuWave made written and implied warranties regarding the Ovens to Plaintiffs and

members of the Nationwide Class and the Subclasses within the meaning of 15 U.S.C. § 2301.

NuWave provided Plaintiffs and other members of the Nationwide Class and the Subclasses with an

implied warranty of merchantability within the meaning of the Magnuson-Moss Warranty Act, 15

U.S.C. § 2301(7).

            207.    NuWave breached the implied warranty of merchantability because the Ovens were

not fit for the ordinary purpose in which such goods are used. Specifically, the Ovens contained a

defect that caused them to crack after a brief period of normal use, rendering them unusable.

            208.    Pursuant to 15 U.S.C. § 2310(e), Plaintiffs are entitled to bring this class action and

is not required to give NuWave notice and an opportunity to cure until such time as the Court

determines the representative capacity of Plaintiffs pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

            209.    Plaintiffs’ individual claims place into controversy an amount equal to or exceeding

$25.00. The amount in controversy of this entire action exceeds the sum of $50,000.00, exclusive of

interest and costs, computed on the basis of all claims to be determined in this lawsuit. Plaintiffs,

individually and on behalf of the other class members, seek all damages permitted by law in an

amount to be proven at trial.

            210.    In addition, pursuant to 15 U.S.C. § 2310(d)(2), Plaintiffs and the members of the

Nationwide Class and Subclasses are entitled to recover a sum equal to the aggregate amount of

costs and expenses (including attorneys’ fees based on actual time expended) determined by the


000001/01155618_1                                     40
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 41 of 59 PageID #:404



Court to have reasonably been incurred by Plaintiffs and the members of the Nationwide Class and

Subclasses in connection with the commencement and prosecution of this action.

            211.      Further, Plaintiffs, the Nationwide Class, and the Subclasses are also entitled to

equitable relief under 15 U.S.C. § 2310(d)(1) and damages as a result of NuWave’s violation of its

written and/or implied warranties.

                                                COUNT IX
                    (In the Alternative, Breach of Implied Warranty of Merchantability
                    and Implied Warranty of Fitness for a Particular purpose on Behalf
                      of the Florida Subclass Under Fla. Stat. §§ 672.314 and 672.315)
            212.      Plaintiff Aguilera re-alleges and incorporates each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.

            213.      NuWave is a “merchant” of the Ovens because NuWave is a retail seller of

countertop ovens and parts and routinely sells a wide variety of kitchen appliances.

            214.      NuWave is also the manufacturer of the Ovens.

            215.      Plaintiff Aguilera and members of the Florida Subclass are “buyers” of the Ovens

because they purchased their ovens for personal use.

            216.      NuWave impliedly warranted to Plaintiff Aguilera and Florida Subclass members

that its Ovens were “merchantable” within the common meaning of “merchantability” expressed in

Fla. Stat. §672.314.
            217.      Fla. Stat. §672.314 requires that merchantable goods:

             (1) pass without objection in the trade under the contract description; and
             (2) in the case of fungible goods, are of fair average quality within the description; and
             (3) are fit for the ordinary purposes for which such goods are used; and
             (4) run, within the variations permitted by the agreement, of even kind, quality and quantity
             within each unit and among all units involved; and
             (5) are adequately contained, packaged, and labeled as the agreement may require; and
             (6) conform to the promises or affirmations of fact made on the container or label if any.
            218.      The Ovens would not pass without objection in the trade because they do not

perform as warranted—the Standard and Power Domes crack and fail to maintain their structural
integrity after normal use. This defect renders the Ovens unfit for ordinary purposes for which such



000001/01155618_1                                      41
                               SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 42 of 59 PageID #:405




goods are used.

            219.    The Ovens are not adequately contained, packaged, and labeled because the labeling

represents that, among other representations alleged above, the ovens are “durable” or “highly

durable,” which are qualities they do not have.

            220.    For the same reason, the Ovens do not conform to the promises or affirmations of

fact made on the container or label.

            221.    NuWave thus breached the implied warranty of merchantability.

            222.    Under Fla. Stat. § 672.315 “[w]here the seller at the time of contracting has reason

to know any particular purpose for which the goods are required and that the buyer is relying on the

seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified

under the next section an implied warranty that the goods shall be fit for such purpose.”

            223.    NuWave’s warranty does not exclude implied warranties of fitness for a particular

purpose.

            224.    NuWave advertised its oven as capable of being operated on any of its settings,

including without limitation a setting of “350°F,” by including voluminous cooking recipes

indicating that those settings should be used.

            225.    The ordinary consumer does not have the necessary scientific or technical

background to know whether the Ovens and/or Domes could endure the temperatures and
conditions ordinarily experiences when cooking items requiring a setting of “350°F.”

            226.    The Ovens and/or Domes routinely break when used on a setting of “350°F.”

            227.    As a direct and proximate result of NuWave’s breach of the implied warranty of

merchantability and the implied warranty of fitness for a particular purpose, Plaintiff Aguilera and

Florida Subclass members did not receive the benefit of their bargain and received goods with a

defect that substantially impairs their value to Plaintiff Aguilera and Florida Subclass members.

Plaintiff and Florida Subclass members were damaged as a result of the defect in the Ovens.

            228.    Plaintiff Aguilera and the Florida Subclass seek all damages permitted by law in an
amount to be determined at trial.

000001/01155618_1                                    42
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 43 of 59 PageID #:406




                                                   COUNT X
                       (In the Alternative, Breach of Implied Warranty of Merchantability
                        and Implied Warranty of Fitness for a Particular Purpose on Behalf
                    of the Texas Subclass Under Tex. Bus. & Com. Code §§ 2.314 and 2.315)
            229.        Plaintiff Mendoza re-alleges and incorporates each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.

            230.        Defendant is a “merchant” within the meaning of Tex. Bus. & Com. Code § 2.104.

            231.        Ovens are “goods” within the meaning of Tex. Bus. & Com. Code § 2.105.

            232.        Plaintiff Mendoza and the members of the Texas Subclass are “buyers” within the

meaning of Tex. Bus. & Com. Code § 2.103.

            233.        Under Tex. Bus. & Com. Code §2.314,

            [A] warranty that the goods shall be merchantable is implied in a contract for their
            sale if the seller is a merchant with respect to goods of that kind…Goods to be
            merchantable must be at least such as[:]
            (1) pass without objection in the trade under the contract description; and
            (2) in the case of fungible goods, are of fair average quality within the
            description; and
            (3) are fit for the ordinary purposes for which such goods are used; and
            (4) run, within the variations permitted by the agreement, of even kind, quality and
            quantity within each unit and among all units involved; and
            (5) are adequately contained, packaged, and labeled as the agreement may
            require; and
            (6) conform to the promises or affirmations of fact made on the container or label if
            any.
            234.        The Ovens would not pass without objection in the trade because they do not

perform as warranted—the Standard and Power Domes crack and fail to maintain their structural

integrity after normal use. This defect renders the Ovens unfit for ordinary purposes for which such

goods are used.

            235.        The Ovens are not adequately contained, packaged, and labeled because the labeling

represents that, among other representations alleged above, the ovens are “durable” or “highly

durable,” which are qualities they do not have.

            236.        For the same reason, the Ovens do not conform to the promises or affirmations of
fact made on the container or label.


000001/01155618_1                                        43
                                 SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 44 of 59 PageID #:407




            237.     NuWave thus breached the implied warranty of merchantability.

            238.     Under Tex. Bus. & Com. Code §2.315 “[w]here the seller at the time of contracting

has reason to know any particular purpose for which the goods are required and that the buyer is

relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or

modified under the next section an implied warranty that the goods shall be fit for such purpose.”

            239.     NuWave’s warranty does not exclude implied warranties of fitness for a particular

purpose.

            240.     NuWave advertised its oven as capable of being operated on any of its settings,

including without limitation a setting of “350°F,” by including voluminous cooking recipes

indicating that those settings should be used.

            241.     The ordinary consumer does not have the necessary scientific or technical

background to know whether the Ovens and/or Domes could endure the temperatures and

conditions ordinarily experiences when cooking items requiring a setting of “350°F.”

            242.     The Ovens and/or Domes routinely break when used on a setting of “350°F.”

            243.     As a direct and proximate result of NuWave’s breach of the implied warranty of

merchantability and implied warranty of fitness for a particular purpose, Plaintiff Mendoza and

Texas Subclass members did not receive the benefit of their bargain and received goods with a

defect that substantially impairs their value to Plaintiff Mendoza and Texas Subclass members.
Plaintiff Mendoza and Texas Subclass members were damaged as a result of the defect in the Ovens.

            244.     Plaintiff Mendoza and the Texas Subclass seek all damages permitted by law in an

amount to be determined at trial.
                                                COUNT XI
                    (In the Alternative, Breach of Implied Warranty of Merchantability
                    and Implied Warranty of Fitness for a Particular Purpose on Behalf
               of the West Virginia Subclass Under W. Va. Code, §§ 46-2-314 and 46-2-315)
            245.     Plaintiff Russell re-alleges and incorporates each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.
            246.     Defendant is a “merchant” within the meaning of W. Va. Code, § 46-2-104.



000001/01155618_1                                      44
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 45 of 59 PageID #:408




            247.    Ovens are “goods” within the meaning of W. Va. Code, § 46-2-105.

            248.    Plaintiff Russell and the members of the West Virginia Subclass are “buyers” within

the meaning of W. Va. Code, § 46-2-103.

            249.    Under W. Va. Code, § 46-2-314,

             [A] warranty that the goods shall be merchantable is implied in a contract for their
             sale if the seller is a merchant with respect to goods of that kind…Goods to be
             merchantable must be at least such as[:]
             (a) pass without objection in the trade under the contract description; and
             (b) in the case of fungible goods, are of fair average quality within the
             description; and
             (c) are fit for the ordinary purposes for which such goods are used; and
             (d) run, within the variations permitted by the agreement, of even kind, quality and
             quantity within each unit and among all units involved; and
             (e) are adequately contained, packaged, and labeled as the agreement may
             require; and
             (f) conform to the promises or affirmations of fact made on the container or label if
             any.
            250.    The Ovens would not pass without objection in the trade because they do not

perform as warranted—the Standard and Power Domes crack and fail to maintain their structural

integrity after normal use. This defect renders the Ovens unfit for ordinary purposes for which such

goods are used.

            251.    The Ovens are not adequately contained, packaged, and labeled because the labeling

represents that, among other representations alleged above, the ovens are “durable” or “highly
durable,” which are qualities they do not have.

            252.    For the same reason, the Ovens do not conform to the promises or affirmations of

fact made on the container or label.

            253.    NuWave thus breached the implied warranty of merchantability.

            254.    Under W. Va. Code, § 46-2-315 “[w]here the seller at the time of contracting has

reason to know any particular purpose for which the goods are required and that the buyer is relying

on the seller’s skill or judgment to select or furnish suitable goods, there is unless excluded or

modified under the next section an implied warranty that the goods shall be fit for such purpose.”
            255.    NuWave’s warranty does not exclude implied warranties of fitness for a particular


000001/01155618_1                                    45
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 46 of 59 PageID #:409




purpose.

            256.    NuWave advertised its oven as capable of being operated on any of its settings,

including without limitation a setting of “350°F,” by including voluminous cooking recipes

indicating that those settings should be used.

            257.    The ordinary consumer does not have the necessary scientific or technical

background to know whether the Ovens and/or Domes could endure the temperatures and

conditions ordinarily experiences when cooking items requiring a setting of “350°F.”

            258.    The Ovens and/or Domes routinely break when used on a setting of “350°F.”

            259.    As a direct and proximate result of NuWave’s breach of the implied warranty of

merchantability and the implied warranty of fitness for a particular purpose, Plaintiffs and West

Virginia Subclass members did not receive the benefit of their bargain and received goods with a

defect that substantially impairs their value to Plaintiff Russell and West Virginia Subclass members.

Plaintiff Russell and West Virginia Subclass members were damaged as a result of the defect in the

Ovens.

            260.    Plaintiff Russell and the West Virginia Subclass seek all damages permitted by law in

an amount to be determined at trial.

                                             COUNT XII
                  (In the Alternative, Breach of Implied Warranty of Merchantability
                  and Implied Warranty of Fitness for a Particular Purpose on Behalf
             of the Colorado Subclass Under Colo. Rev. Stat. Ann. §§ 4-2-314 and 4-2-314)
            261.    Plaintiff Foston re-alleges and incorporates each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.

            262.    Defendant is a “merchant” within the meaning of Colo. Rev. Stat. Ann. § 4-2-104.

            263.    Ovens are “goods” within the meaning of Colo. Rev. Stat. Ann. § 4-2-105.

            264.    Plaintiff Foston and the members of the Colorado Subclass are “buyers” within the

meaning of Colo. Rev. Stat. Ann. § 4-2-103.

            265.    Under Colo. Rev. Stat. Ann. § 4-2-314,

            [A] warranty that the goods shall be merchantable is implied in a contract for their

000001/01155618_1                                     46
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 47 of 59 PageID #:410



            sale if the seller is a merchant with respect to goods of that kind…Goods to be
            merchantable must be at least such as[:]
            (a) pass without objection in the trade under the contract description; and
            (b) in the case of fungible goods, are of fair average quality within the
            description; and
            (c) are fit for the ordinary purposes for which such goods are used; and
            (d) run, within the variations permitted by the agreement, of even kind, quality and
            quantity within each unit and among all units involved; and
            (e) are adequately contained, packaged, and labeled as the agreement may
            require; and
            (f) conform to the promises or affirmations of fact made on the container or label if
            any.
            266.    The Ovens would not pass without objection in the trade because they do not

perform as warranted—the Standard and Power Domes crack and fail to maintain their structural

integrity after normal use. This defect renders the Ovens unfit for ordinary purposes for which such

goods are used.

            267.    The Ovens are not adequately contained, packaged, and labeled because the labeling

represents that, among other representations alleged above, the ovens are “durable” or “highly

durable,” which are qualities they do not have.

            268.    For the same reason, the Ovens do not conform to the promises or affirmations of

fact made on the container or label.

            269.    NuWave thus breached the implied warranty of merchantability.

            270.    Under Colo. Rev. Stat. Ann. § 4-2-315 “[w]here the seller at the time of contracting
has reason to know any particular purpose for which the goods are required and that the buyer is

relying on the seller's skill or judgment to select or furnish suitable goods, there is, unless excluded

or modified under section 4-2-316, an implied warranty that the goods shall be fit for such purpose.”

            271.    NuWave’s warranty does not exclude implied warranties of fitness for a particular

purpose.

            272.    NuWave advertised its oven as capable of being operated on any of its settings,

including without limitation a setting of “350°F,” by including voluminous cooking recipes

indicating that those settings should be used.
            273.    The ordinary consumer does not have the necessary scientific or technical


000001/01155618_1                                    47
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 48 of 59 PageID #:411




background to know whether the Ovens and/or Domes could endure the temperatures and

conditions ordinarily experiences when cooking items requiring a setting of “350°F.”

            274.        The Ovens and/or Domes routinely break when used on a setting of “350°F.”

            275.        As a direct and proximate result of NuWave’s breach of the implied warranty of

merchantability and the implied warranty of fitness for a particular purpose, Plaintiff Foston and

Colorado Subclass members did not receive the benefit of their bargain and received goods with a

defect that substantially impairs their value to Plaintiff Foston and Colorado Subclass members.

Plaintiff Foston and Colorado Subclass members were damaged as a result of the defect in the

Ovens.

            276.        Plaintiff Foston and the Colorado Subclass seek all damages permitted by law in an

amount to be determined at trial.

                                                   COUNT XIII
                        (In the Alternative, Breach of Implied Warranty of Merchantability
                        and Implied Warranty of Fitness for a Particular Purpose on Behalf
                    of the Ohio Subclass Under Ohio Rev. Code Ann. §§ 1302.27 and 1302.28)
            277.        Plaintiff DiSalvo re-alleges and incorporates each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.

            278.        Defendant is a “merchant” within the meaning of Ohio Rev. Code

Ann. § 1302.01(5).
            279.        Ovens are “goods” within the meaning of Ohio Rev. Code Ann. § 1302.01(8).

            280.        Plaintiff DiSalvo and the members of the Ohio Subclass are “buyers” within the

meaning of Ohio Rev. Code Ann. § 1302.01(1).

            281.        Under Ohio Rev. Code Ann. § 1302.27,

            [A] warranty that the goods shall be merchantable is implied in a contract for their
            sale if the seller is a merchant with respect to goods of that kind…Goods to be
            merchantable must be at least such as:
            (1) pass without objection in the trade under the contract description; and
            (2) in the case of fungible goods, are of fair average quality within the
            description; and
            (3) are fit for the ordinary purposes for which such goods are used; and
            (4) run, within the variations permitted by the agreement, of even kind, quality and


000001/01155618_1                                        48
                                 SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 49 of 59 PageID #:412



            quantity within each unit and among all units involved; and
            (5) are adequately contained, packaged, and labeled as the agreement may
            require; and
            (6) conform to the promises or affirmations of fact made on the container or label if
            any.
            282.    The Ovens would not pass without objection in the trade because they do not

perform as warranted—the Standard and Power Domes crack and fail to maintain their structural

integrity after normal use. This defect renders the Ovens unfit for ordinary purposes for which such

goods are used.

            283.    The Ovens are not adequately contained, packaged, and labeled because the labeling

represents that, among other representations alleged above, the ovens are “durable” or “highly

durable,” which are qualities they do not have.

            284.    For the same reason, the Ovens do not conform to the promises or affirmations of

fact made on the container or label.

            285.    NuWave thus breached the implied warranty of merchantability.

            286.    Under Ohio Rev. Code Ann. § 1302.28 “[w]here the seller at the time of contracting

has reason to know any particular purpose for which the goods are required and that the buyer is

relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or

modified under section 1302.29 of the Revised Code an implied warranty that the goods shall be fit

for such purpose.”
            287.    NuWave’s warranty does not exclude implied warranties of fitness for a particular

purpose.

            288.    NuWave advertised its oven as capable of being operated on any of its settings,

including without limitation a setting of “350°F,” by including voluminous cooking recipes

indicating that those settings should be used.

            289.    The ordinary consumer does not have the necessary scientific or technical

background to know whether the Ovens and/or Domes could endure the temperatures and

conditions ordinarily experiences when cooking items requiring a setting of “350°F.”
            290.    The Ovens and/or Domes routinely break when used on a setting of “350°F.”


000001/01155618_1                                    49
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 50 of 59 PageID #:413




            291.     As a direct and proximate result of NuWave’s breach of the implied warranty of

merchantability and the implied warranty of fitness for a particular purpose, Plaintiff DiSalvo and

Ohio Subclass members did not receive the benefit of their bargain and received goods with a defect

that substantially impairs their value to Plaintiff DiSalvo and Ohio Subclass members. Plaintiff

DiSalvo and Ohio Subclass members were damaged as a result of the defect in the Ovens.

            292.     Plaintiff DiSalvo and the Ohio Subclass seek all damages permitted by law in an

amount to be determined at trial.



            C.      CONSUMER PROTECTION STATUTE CLAIMS

                                                COUNT XIV
                    (Violation of the Illinois Uniform Deceptive Trade Practices Act—
                                    On Behalf of the Nationwide Class)
            293.     Plaintiffs re-allege and incorporates each and every allegation set forth in paragraphs

one through one-hundred-sixteen above as if fully written herein.

            294.     The Illinois Uniform Deceptive Trade Practices Act (“UDTPA”), 815 Ill. Comp.

Stat. Ann. 510/2 et seq., prohibits “Unfair methods of competition and unfair or deceptive acts or

practices, including but not limited to the use or employment of any deception fraud, false pretense,

false promise, misrepresentation or the concealment, suppression or omission of any material fact,

with intent that others rely upon the concealment, suppression or omission of such material fact…”
            295.     815 ILCS 510/2 provides in pertinent part that a “person engages in a deceptive

trade practice when, in the course of his or her business, vocation, or occupation,” the person does

any of the following: “. . . (5) represents that goods or services have . . . uses, benefits, or quantities

that they do not have . . .; (7) represents that goods or services are of a particular standard, quality,

or grade or that goods are a particular style or model, if they are of another; . . . [or] (12) engages in

any other conduct which similarly creates a likelihood of confusion or misunderstanding.”

            296.     NuWave engaged in unfair and deceptive acts in violation of 815 Ill. Comp. Stat.
Ann. 510/2 when it represented that its Ovens are “high quality,” “durable,” “safe,” and “shatter



000001/01155618_1                                     50
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 51 of 59 PageID #:414




resistant” when in fact they are not; and, when in response to requests for replacement products

under NuWave’s warranty, NuWave either refused to honor the warranty or sent consumers

products that contained the same defect.

            297.    Defendant knew, or reasonably should have known, that its representations are

deceptive, misleading, and unlawful, and intended that consumers rely on them. Alternatively,

Defendant was reckless in not knowing that its representations were deceptive and/or misleading at

the time that they were made.

            298.    As the direct and proximate result of Defendant’s false, deceptive and/or

misleading acts and statements, Plaintiffs and putative Nationwide Class members have suffered a

loss of money or property through the out-of-pocket costs expended to purchase the Ovens.

                                               COUNT XV
              (Violation of Illinois Consumer Fraud and Deceptive Trade Practices Act—
                                    On Behalf of the Nationwide Class)
            299.    Plaintiffs re-allege and incorporates each and every allegation set forth in paragraphs

one through one-hundred-sixteen above as if fully written herein.

            300.    The Illinois Consumer Fraud and Deceptive Trade Practices Act (“ICFA”), 815 Ill.

Comp. Stat. Ann. 505/1 et seq., prohibits “[u]nfair methods of competition and unfair or deceptive

acts or practices, including but not limited to the use or employment of any deception, fraud, false

pretense, false promise, misrepresentation or the concealment, suppression or omission of any
material fact, with intent that others rely upon the concealment, suppression or omission of such

material fact or the use or employment of any practice described in Section 2 of the ‘Uniform

Deceptive Trade Practices Act’ …”

            301.    NuWave engaged in unfair and deceptive acts in violation of 815 Ill. Comp. Stat.

Ann. 505/2 when it represented that its Ovens are “high quality,” “durable,” “safe,” and “shatter

resistant” when in fact they are not; and, when in response to requests for replacement products

under NuWave’s warranty, NuWave either refused to honor the warranty or sent consumers
products that contained the same defect. NuWave also sold defective Standard and Power Domes to



000001/01155618_1                                    51
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 52 of 59 PageID #:415




consumers after the warranty expired, knowing that they were defective. At other times, NuWave

upsold consumers to purchase the Power Dome even during the warranty period.

            302.       NuWave knew, or reasonably should have known, that its representations were and

are deceptive, misleading, and unlawful, and intended that consumers rely on them. Alternatively,

NuWave was reckless in not knowing that its representations were deceptive and/or misleading at

the time that they were made.

            303.       As the direct and proximate result of NuWave’s false, deceptive and/or misleading

acts and statements, Plaintiffs and members of the Nationwide Class have suffered a loss of money

or property through the out-of-pocket costs expended to purchase the Ovens.

            304.       Plaintiffs and the Nationwide Class seek all damages permitted by law in an amount

to be determined at trial.

                                                 COUNT XVI
                    (In the Alternative, Violation of Florida Consumer Protection Laws—
                                         On Behalf of Florida Subclass)
            305.       Plaintiff Aguilera s re-allege and incorporate each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.

            306.       Plaintiff Aguilera is authorized to bring this Florida Deceptive and Unfair Trade

Practices Act (“FDUTPA”) claim pursuant to Florida Statute § 501.211, which creates a private right

of actions for consumers including Plaintiff Aguilera and members of the Florida Subclass, who may
seek declaratory relief, injunctive relief, actual damages, and attorney’s fee and costs as provided in

Florida Statute § 501.2105. All such relief is sought in this count, and Plaintiff Aguilera and all

members of the Florida Subclass are entitled to such relief.

            307.       Florida Statute § 501.204(1) prohibits “Unfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

trade or commerce.”

            308.       Among other purposes, FDUTPA is intended “[t]o protect the consuming public
and legitimate business enterprises from those who engage in unfair methods of competition, or



000001/01155618_1                                        52
                                SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 53 of 59 PageID #:416




unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.” §

Florida Statute § 501.202.

            309.      NuWave, at all relevant times, solicited, advertised, offered, provided and

distributed goods in the State of Florida, and thereby was engaged in trade or commerce as defined

by Florida Statute § 501.203(8).

            310.      Plaintiff Aguilera, and all members of the Florida Subclass, at all material times was

a consumer as defined by Florida Statute § 501.203(7), and is entitled to seek the underlying relief.

            311.      NuWave engaged in unfair and deceptive acts in violation of Fla. Stat. Ann. §

501.204 when it represented that its Ovens are “high quality,” “durable,” “safe,” and “shatter

resistant” when in fact they are not; and, when in response to requests for replacement products

under NuWave’s warranty, NuWave either refused to honor the warranty or sent consumers

products that contained the same defect. NuWave also sold defective Standard Domes to consumers

after the warranty expired, knowing that they were defective. At other times, NuWave upsold

consumers to purchase the Power Dome even during the warranty period.

            312.      Plaintiff Aguilera and members of the Florida Subclass relied on NuWave’s

representations when purchasing their Ovens. Had they known that those representations were

false, they would not have purchased the Ovens or would have paid less for them.

                                                COUNT XVII
                    (In the Alternative, Violation of Ohio Consumer Protection Laws—
                                         On Behalf of Ohio Subclass)
            313.      Plaintiff DiSalvo re-alleges and incorporates each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.

            314.      The Ohio Consumer Sales Practices Act declares unlawful unfair or deceptive acts

or practices in connection with a consumer transaction. See Ohio Rev. Code § 1345.02.

            315.      NuWave engaged in unfair and deceptive acts in violation of Ohio Rev. Code §

1345.02 when it represented that its Ovens are “high quality,” “durable,” “safe,” “shatter resistant,”
and “virtually indestructible” when in fact they are not; and, when in response to requests for



000001/01155618_1                                      53
                               SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 54 of 59 PageID #:417




replacement products under NuWave’s warranty, NuWave either refused to honor the warranty or

sent consumers products that contained the same defect. NuWave also sold defective Domes to

consumers after the warranty expired, knowing that they were defective. At other times, NuWave

upsold consumers to purchase the Power Dome even during the warranty period.

            316.        NuWave knew, or reasonably should have known, that its representations were and

are deceptive, misleading, and unlawful, and intended that consumers rely on them. Alternatively,

NuWave was reckless in not knowing that its representations were deceptive and/or misleading at

the time that they were made.

            317.        Plaintiff DiSalvo and members of the Ohio Subclass relied on NuWave’s

representations when purchasing their Ovens. Had they known that those representations were

false, they would not have purchased the Ovens or would have paid less for them.

                                                 COUNT XVIII
                    (In the Alternative, Violation of Colorado Consumer Protection Laws—
                                      On Behalf of the Colorado Subclass)
            318.        Plaintiff Foston re-alleges and incorporates each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.

            319.        The Colorado Consumer Protection Act declares unlawful unfair or deceptive acts

or practices in connection with a consumer transaction. See COLO. REV. STAT. ANN. § 6-1-101 et

seq.
            320.        NuWave engaged in unfair and deceptive acts in violation of COLO. REV. STAT.

ANN. § 6-1-101 et seq. when it represented that its Ovens are “high quality,” “durable,” “safe,”

“shatter resistant,” and “virtually indestructible” when in fact they are not; and, when in response to

requests for replacement products under NuWave’s warranty, NuWave either refused to honor the

warranty or sent consumers products that contained the same defect. NuWave also sold defective

Domes to consumers after the warranty expired, knowing that they were defective. At other times,

NuWave upsold consumers to purchase the Power Dome even during the warranty period.
            321.        NuWave knew, or reasonably should have known, that its representations were and



000001/01155618_1                                        54
                                 SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 55 of 59 PageID #:418




are deceptive, misleading, and unlawful, and intended that consumers rely on them. Alternatively,

NuWave was reckless in not knowing that its representations were deceptive and/or misleading at

the time that they were made.

            322.    Plaintiff Foston and members of the Colorado Subclass relied on NuWave’s

representations when purchasing their Ovens. Had they known that those representations were

false, they would not have purchased the Ovens or would have paid less for them.

                                               COUNT XIX
              (In the Alternative, Violation of West Virginia Consumer Protection Laws—
                                On Behalf of the West Virginia Subclass)
            323.    Plaintiff Russell re-alleges and incorporates each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.

            324.    The West Virginia Consumer Protection Act declares unlawful unfair or deceptive

acts or practices in connection with a consumer transaction. See W.VA. CODE ANN. § 46A-6-101

et seq.

            325.    NuWave engaged in unfair and deceptive acts in violation of W.VA. CODE ANN.

§ 46A-6-101 et seq. when it represented that its Ovens are “high quality,” “durable,” “safe,” “shatter

resistant,” and “virtually indestructible” when in fact they are not; and, when in response to requests

for replacement products under NuWave’s warranty, NuWave either refused to honor the warranty

or sent consumers products that contained the same defect. NuWave also sold defective Domes to
consumers after the warranty expired, knowing that they were defective. At other times, NuWave

upsold consumers to purchase the Power Dome even during the warranty period.

            326.    NuWave knew, or reasonably should have known, that its representations were and

are deceptive, misleading, and unlawful, and intended that consumers rely on them. Alternatively,

NuWave was reckless in not knowing that its representations were deceptive and/or misleading at

the time that they were made.

            327.    Plaintiff Russell and members of the West Virginia Subclass relied on NuWave’s
representations when purchasing their Ovens. Had they known that those representations were



000001/01155618_1                                     55
                             SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 56 of 59 PageID #:419




false, they would not have purchased the Ovens or would have paid less for them.

                                                 COUNT XX
                    (In the Alternative, Violation of Texas Consumer Protection Laws—
                                      On Behalf of the Texas Subclass)
            328.      Plaintiff Mendoza re-alleges and incorporates each and every allegation set forth in

paragraphs one through one-hundred-sixteen above as if fully written herein.

            329.      The Texas Consumer Protection Act declares unlawful unfair or deceptive acts or

practices in connection with a consumer transaction. See TEX. BUS. & COM. CODE ANN. § 17.41

et seq.

            330.      NuWave engaged in unfair and deceptive acts in violation of TEX. BUS. & COM.

CODE ANN. § 17.41 et seq. when it represented that its Ovens are “high quality,” “durable,”

“safe,” “shatter resistant,” and “virtually indestructible” when in fact they are not; and, when in

response to requests for replacement products under NuWave’s warranty, NuWave either refused to

honor the warranty or sent consumers products that contained the same defect. NuWave also sold

defective Domes to consumers after the warranty expired, knowing that they were defective. At

other times, NuWave upsold consumers to purchase the Power Dome even during the warranty

period.

            331.      NuWave knew, or reasonably should have known, that its representations were and

are deceptive, misleading, and unlawful, and intended that consumers rely on them. Alternatively,
NuWave was reckless in not knowing that its representations were deceptive and/or misleading at

the time that they were made.

            332.      Plaintiff Mendoza and members of the Texas Subclass relied on NuWave’s

representations when purchasing their Ovens. Had they known that those representations were

false, they would not have purchased the Ovens or would have paid less for them.




000001/01155618_1                                      56
                               SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 57 of 59 PageID #:420




            D.      COMMON LAW CLAIMS
                                       COUNT XXI
             (Unjust Enrichment—On Behalf of the Nationwide Class and All Subclasses)
            333.    Plaintiffs re-allege and incorporate each and every allegation set forth in paragraphs

one through one-hundred-sixteen above as if fully written herein.

            334.    This claim is pled in the alternative to the extent that it is determined that there is

no express contractual relationship.

            335.    Plaintiffs and members of the Nationwide Class and Subclasses conferred a benefit

upon NuWave, which NuWave had knowledge thereof. Namely, Plaintiffs and members of the

Nationwide Class and Subclasses paid money to NuWave for the Ovens.

            336.    NuWave voluntarily accepted and retained the monetary benefit conferred under

circumstances that make it unjust and inequitable for NuWave to retain it without paying Plaintiffs

and members of the Nationwide Class and Subclasses the value thereof. Specifically, NuWave

retained that benefit despite the fact that the Ovens were defective.

            337.    When purchasing their Ovens, Plaintiff and Nationwide Class and Subclass

members reasonably believed that the Ovens would perform as advertised and as warranted and

would remain intact and continued to work after normal use.

            338.    Plaintiffs and Nationwide Class and Subclass members received less than what they

paid for in that the Ovens contain a defect that makes their Domes crack, rendering them useless.
            339.    Plaintiffs and Nationwide Class and Subclass members conferred a benefit on

NuWave by purchasing the Ovens. Had Plaintiffs and Nationwide Class and Subclass members

known about the Ovens’ defect—which resulted in the Ovens becoming unusable—they would not

have purchased the Ovens or would have paid significantly less for them.

            340.    NuWave should therefore be required to disgorge all profits, benefits, and other

such compensation it obtained through its wrongful conduct.

                                        REQUESTS FOR RELIEF
            WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,



000001/01155618_1                                     57
                              SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 58 of 59 PageID #:421




respectfully requests that this Court:

            A.      Certify the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure;

            B.      Award damages, including compensatory, exemplary, and statutory damages, to

                    Plaintiffs and the class in an amount to be determined at trial;

            C.      Grant restitution to Plaintiffs and the class and require NuWave to disgorge its ill-

                    gotten gains;

            D.      Declare that NuWave violated the consumer protection laws alleged in this

                    Complaint, and permanently enjoin NuWave from engaging in the wrongful and

                    unlawful conduct alleged herein;

            E.      Award punitive damages, to the extent permitted by law, in an amount to be

                    determined at trial;

            F.      Award Plaintiffs and the class their expenses and costs of suit, including reasonable

                    attorneys’ fees to the extent provided by law;

            G.      Award Plaintiffs and the class pre-judgment and post-judgment interest at the

                    highest legal rate to the extent provided by law; and

            H.      Award all such further relief as the Court deems appropriate.

                                              JURY DEMAND

            Plaintiffs hereby demand a jury trial in the instant action.

Dated March 1, 2019                                          /s/ Jonathan M. Streisfeld
                                                             KOPELOWITZ OSTROW
                                                             FERGUSON WEISELBERG
                                                             GILBERT
                                                             Jeffrey M. Ostrow
                                                             Jonathan M. Streisfeld
                                                             Joshua R. Levine, Esq.
                                                             One West Las Olas Blvd., Ste. 500
                                                             Fort Lauderdale, FL 33301
                                                             Telephone: (954) 525-4100
                                                             Facsimile: (954) 525-4300
                                                             ostrow@kolawyers.com
                                                             streisfeld@kolawyers.com
                                                             levine@kolawyers.com


000001/01155618_1                                      58
                               SECOND AMENDED CLASS ACTION COMPLAINT
   Case: 1:18-cv-03550 Document #: 78-1 Filed: 03/01/19 Page 59 of 59 PageID #:422



                                                        PEARSON, SIMON & WARSHAW, LLP
                                                        Melissa S. Weiner (pro hac vice)
                                                        800 LaSalle Avenue
                                                        Suite 2150
                                                        Minneapolis, MN 55402
                                                        Telephone: (612) 389-0600

                                                        TYCKO & ZAVAREEI LLP
                                                        Hassan A. Zavareei
                                                        1828 L Street, NW, Suite 1000
                                                        Washington, DC 20036
                                                        Telephone: (202) 973-0900
                                                        Facsimile: (202) 973-0950
                                                        hzavareei@tzlegal.com

                                                        FREED KANNER LONDON &
                                                        MILLEN LLC
                                                        Douglas A. Millen, Esq.
                                                        Robert J Wozniak, Esq.
                                                        Brian M Hogan
                                                        2201 Waukegan Road
                                                        Suite 130
                                                        Bannockburn, IL 60015
                                                        Telephone: (224) 632-4500
                                                        Facsimile: (224) 632-4521

                                                        Counsel for Plaintiffs and the putative class



                                    CERTIFICATE OF SERVICE

            I, Jonathan M. Streisfeld, hereby certify that on March 1, 2019, a copy of the foregoing

SECOND AMENDED CLASS ACTION COMPLAINT was filed with the Clerk of the Court using

the CM/ECF system which will send notification of such filing to all attorneys of record.


                                                        _/s/ Jonathan M. Streisfeld
                                                        Jonathan M. Streisfeld

                                                        Counsel for Plaintiffs and the putative class




000001/01155618_1                                  59
                             SECOND AMENDED CLASS ACTION COMPLAINT
